Exhibit 10.4

 

INDUSTRIAL

LEASE AGREEMENT

 

 

THIS INDUSTRIAL LEASE AGREEMENT (this “Lease”) is executed as of this 8th day of
October, 2004, by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana
limited partnership (“Landlord”), and NEENAH PAPER, INC., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01.  Basic Lease Provisions and Definitions.

 

(a)                                  Leased Premises (shown outlined in Exhibit
A hereto):  Suite B of the building (the “Building”) located at 655 Hembree Park
Drive, Roswell, Georgia 30076, within Hembree Park (the “Park”).

 

(b)                                 Rentable Area:  approximately 14,189
rentable square feet.

 

(c)                                  Tenant’s Proportionate Share:  32.30%.

 

(d)                                 Minimum Annual Rent:

 

Year 1

 

$

46,114.25

 

Year 2

 

$

92,228.50

 

Year 3

 

$

92,228.50

 

Year 4

 

$

92,228.50

 

Year 5

 

$

92,228.50

 

Year 6

 

$

103,295.92

 

Year 7

 

$

103,295.92

 

Year 8

 

$

103,295.92

 

Year 9

 

$

103,295.92

 

Year 10

 

$

77,471.91

 

 

(e)                                  Monthly Rental Installments:

 

Months 1 – 6

 

$

0.00

 

Months 7 – 12

 

$

7,685.71

 

Months 13 – 24

 

$

7,685.71

 

Months 25 – 36

 

$

7,685.71

 

Months 37 – 48

 

$

7,685.71

 

Months 49 – 60

 

$

7,685.71

 

Months 61 – 72

 

$

8,607.99

 

Months 73 – 84

 

$

8,607.99

 

Months 85 – 96

 

$

8,607.99

 

Months 97 – 108

 

$

8,607.99

 

Months 109 – 117

 

$

8,607.99

 

 

(f)                                    Base Year:  2005.

 

(g)                                 Commencement Date:  December 1, 2004,
subject to possible extension pursuant to Special Stipulation 1(b) of Exhibit B
to the Lease.

 

(h)                                 Lease Term:  Nine (9) years and nine (9)
months.

 

(i)                                     Security Deposit:  $25,823.97.

 

(j)                                     Broker(s):  Duke Realty Services Limited
Partnership representing Landlord and Carter & Associates, L.L.C. representing
Tenant.

 

(k)                                  Permitted Use:  Warehousing, research and
development of paper and pulp products and related laboratory uses, and office
and administrative uses reasonably ancillary thereto.

 

(l)                                     Address for notices and payments are as
follows:

 

--------------------------------------------------------------------------------


 

Landlord:

Duke Realty Limited Partnership

 

c/o Duke Realty Corporation

 

Attn.: Atlanta Market – Senior Property Manager

 

3950 Shackleford Road, Suite 300

 

Duluth, Georgia 30096

 

 

With Rental Payments to:

Duke Realty Limited Partnership

 

75 Remittance Drive, Suite 3205

 

Chicago, IL 60675-3205

 

 

Tenant:

Neenah Paper, Inc.

 

c/o General Counsel

 

Preston Ridge III, Suite 600

 

3460 Preston Ridge Road

 

Alpharetta, Georgia 30302

 

 

With a copy to:

Kimberly-Clark Corporation

 

c/o John Wesley

 

351 Phelps Drive

 

Irving, Texas 75038

(provided, however, a copy to Kimberly-Clark Corporation shall only be required
for so long as the Guaranty (as hereinafter defined) is in effect)

 

(m)                               Guarantor(s):  Kimberly-Clark Corporation.

 

EXHIBITS

 

Exhibit A:

Leased Premises

Exhibit B:

Tenant Improvements

Exhibit B-1:

Preliminary Plans

Exhibit B-2:

Compliance Work

Exhibit C:

Letter of Understanding

Exhibit D:

Rules and Regulations

Exhibit E:

Special Stipulations

Exhibit F:

Form of Unconditional Guaranty of Lease

Exhibit G:

Parking Area

 

Section 1.02.  Lease of Leased Premises.  Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the Leased Premises, under the terms and
conditions herein, together with a non-exclusive right, in common with others,
to use the following (collectively, the “Common Areas”): the areas of the
Building and the underlying land and improvements thereto that are designed for
use in common by all tenants of the Building and their respective employees,
agents, customers, invitees and others, including the parking areas and access
drives.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01.  Term.  The Commencement Date and Lease Term shall be as set forth
in Sections 1.01(g) and 1.01(h) above.

 

Section 2.02.  Construction of Tenant Improvements.  Tenant shall construct and
install all leasehold improvements to the Leased Premises (collectively, the
“Tenant Improvements”) in accordance with Exhibit B attached hereto and made a
part hereof.

 

Section 2.03.  Surrender of the Leased Premises.  Upon the expiration or earlier
termination of this Lease (and except as otherwise expressly set forth in the
Lease), Tenant shall, at its sole cost and expense, immediately (a) surrender
the Leased Premises to Landlord in broom-clean condition and in good order,
condition and repair, normal wear and tear, damage by fire and other casualty
excepted, (b) remove from the Leased Premises (i) Tenant’s Property (as defined
in Section 8.01 below), (ii) all phone and data wiring and cabling (including
above ceiling, below raised floors and behind walls) installed by or on behalf
of Tenant or otherwise used by Tenant, and (iii) any alterations required to be
removed pursuant to Section 7.03 below, and (c) repair any damage caused by any
such removal.  All of Tenant’s Property that is not removed within ten (10) days
following Landlord’s written demand therefor shall be conclusively deemed to
have been abandoned and Landlord shall be entitled to dispose of such property
at Tenant’s cost without incurring any liability to Tenant.  Notwithstanding
clause (b)(ii) above, at Landlord’s option, in lieu of removing such wiring and
cabling, Tenant shall leave such wiring and

 

2

--------------------------------------------------------------------------------


 

cabling in good and usable condition for the next tenant’s use of the Leased
Premises, legibly tagged for future use.  This Section 2.03 shall survive the
expiration or any earlier termination of this Lease.

 

Section 2.04.  Holding Over.  If Tenant retains possession of the Leased
Premises after the expiration or earlier termination of this Lease, Tenant shall
be a tenant at sufferance at one hundred fifty percent (150%) of the Monthly
Rental Installments and Additional Rent (as hereinafter defined) for the Leased
Premises in effect upon the date of such expiration or earlier termination, and
otherwise upon the terms, covenants and conditions herein specified, so far as
applicable.  Acceptance by Landlord of rent after such expiration or earlier
termination shall not result in a renewal of this Lease, nor shall such
acceptance create a month-to-month tenancy.  In the event a month-to-month
tenancy is created by operation of law, either party shall have the right to
terminate such month-to-month tenancy upon thirty (30) days’ prior written
notice to the other, whether or not said notice is given on the rent paying
date.  This Section 2.04 shall in no way constitute a consent by Landlord to any
holding over by Tenant upon the expiration or earlier termination of this Lease,
nor limit Landlord’s remedies in such event.

 

ARTICLE 3 - RENT

 

Section 3.01.  Base Rent.  Tenant shall pay to Landlord the Minimum Annual Rent
in the Monthly Rental Installments, in advance, without demand and without
abatement, deduction or offset, except as otherwise expressly provided herein,
beginning on the Commencement Date and on or before the first day of each and
every calendar month thereafter during the Lease Term.  The Monthly Rental
Installments for partial calendar months shall be prorated based on the number
of days in such month.

 

Section 3.02.  Additional Rent.

 

(a)                                  Any amount required to be paid by Tenant
hereunder (in addition to Minimum Annual Rent) and any charges or expenses
incurred by Landlord on behalf of Tenant under the terms of this Lease shall be
considered “Additional Rent” payable in the same manner and upon the same terms
and conditions as the Minimum Annual Rent reserved hereunder except as set forth
herein to the contrary.  Any failure on the part of Tenant to pay such
Additional Rent when and as the same shall become due shall entitle Landlord to
the remedies available to it for non-payment of Minimum Annual Rent.

 

(b)                                 In addition to the Minimum Annual Rent,
Tenant shall pay to Landlord for each calendar year during the Lease Term, as
Additional Rent, Tenant’s Proportionate Share of all costs and expenses incurred
by Landlord during the Lease Term for Operating Expenses (as hereinafter
defined) for the Building and Common Areas.  Said Operating Expenses are
estimated to be $1.00 per rentable square foot for calendar year 2004.  Tenant
acknowledges that said amount is only an estimate and agrees to reimburse
Landlord for the actual Operating Expenses under the Lease in accordance with
this Section 3.02(b).  Notwithstanding the foregoing, Tenant’s Proportionate
Share of Operating Expenses for the first six (6) months following the
Commencement Date shall be $0.00.

 

(c)                                  In addition to the Minimum Annual Rent and
Tenant’s share of Operating Expenses, Tenant shall pay to Landlord for each
calendar year during the Lease Term, as Additional Rent, Tenant’s Proportionate
Share of (i) any increase in Insurance Premiums (as herein defined) over the
base amount paid by Landlord in the Base Year; and (ii) the amount by which all
Real Estate Taxes (as herein defined) for each tax year exceeds all Real Estate
Taxes for the Base Year.  All Additional Rent payable by Tenant pursuant to
Section 3.02(b) above and this Section 3.02(c) shall be referred to herein,
collectively, as the “TICAM Charges”.

 

(d)                                 For purposes of this Lease, “Operating
Expenses” shall mean the amount of all of Landlord’s costs and expenses paid or
incurred in operating, repairing, replacing and maintaining the Building and the
Common Areas in good condition and repair for a particular calendar year
(including all additional costs and expenses that Landlord reasonably determines
that it would have paid or incurred during such year if the Building had been
fully occupied; provided, however, that any such “grossing up” shall be done in
accordance with generally accepted accounting principals), including by way of
illustration and not limitation, the following: insurance deductibles; water,
sewer, electrical and other utility charges other than the separately billed
electrical and other charges paid by Tenant as provided in this Lease (or other
tenants in the Building); painting; stormwater discharge fees; tools and
supplies; repair costs not attributable to a particular tenant’s premises;
landscape maintenance costs; access patrols; license, permit and inspection
fees; management fees (not to exceed 4% of gross rent for the Building);
supplies, costs, wages and related employee benefits payable for the management,
maintenance and operation of the Building; maintenance, repair and replacement
of the driveways, parking areas, curbs and sidewalk areas (including snow and
ice removal), landscaped areas, drainage strips, sewer lines, gutters and
lighting; and dues, fees and assessments incurred under any covenants or charged
by any owners association.  The cost of any Operating Expenses that are capital
in nature shall be amortized

 

3

--------------------------------------------------------------------------------


 

over the useful life of the improvement (as reasonably determined by Landlord),
and only the amortized portion shall be included in Operating Expenses. 
Notwithstanding the foregoing, Operating Expenses shall not include the
following:

 

(i)                                     advertising and promotional
expenditures;

 

(ii)                                  leasing commissions, finders’ fees,
brokerage fees and similar fees, and costs incurred with the negotiation or
enforcement of leases (other than management fees);

 

(iii)                               rent under any ground leases;

 

(iv)                              costs of furnishing services to other tenants
or occupants to the extent that such services are materially in excess of
services Landlord offers to all tenants at Landlord’s expense;

 

(v)                                 lease takeover costs incurred by Landlord in
connection with new leases at the Building;

 

(vi)                              costs and expenses of the sale of all or any
portion of the Building or Common Areas;

 

(vii)                           amounts actually received by Landlord through
the proceeds of insurance to the extent the proceeds are compensation for
expenses which were previously included in Operating Expenses;

 

(viii)                        costs incurred by Landlord with respect to
repairs, goods, and services (including utilities sold and supplied to tenants
and occupants of the Building) to the extent that Landlord is reimbursed for
such costs or provides the same selectively to one or more tenants;

 

(ix)                                costs incurred by Landlord due to the
violation by Landlord of the terms and conditions of any lease of space in the
Building, any loan documents, or ground leases;

 

(x)                                   interest, points and fees on debt or
amortization or for any mortgage or mortgages encumbering the Building or Common
Areas, or any part thereof, and all principal, escrow deposits and other sums
paid on or in respect to any indebtedness (whether or not secured by a mortgage
lien) and on any equity participations of any lender or lessor, and all costs
incurred in connection with any financing, refinancing or syndication of the
Building or Common Areas, or any part thereof;

 

(xi)                                depreciation and amortization;

 

(xii)                             the costs of the original construction of the
Building;

 

(xiii)                          salaries, fringe benefits and other compensation
for personnel not directly involved in the operation or management of the
Building;

 

(xiv)                         costs and expenses of the sale of all or a portion
of the Building or Common Areas;

 

(xv)                            costs (including permit, license, and inspection
fees) for performing tenant installations for any individual tenant or for
performing work or furnishing services to or for individual tenants at such
tenant’s expense and any other contribution by Landlord to the cost of tenant
improvements and any costs or expenses incurred in the procurement of tenants
for the Building;

 

(xvi)                         costs incurred by Landlord in discharging its
obligations under the Lease that expressly are to be discharged at Landlord’s
sole cost and expense;

 

(xvii)                      costs incurred in operation of any private club, now
or in the future, located within the Park and expenses incurred by Landlord, if
any, in connection with the operation, cleaning, repair, safety, management
security, maintenance or other services of any kind provided in any portions of
the Buildings that are leased or designed to be used for retail, garage or
third-party storage purposes;

 

(xviii)                   costs incurred for repairs or maintenance that are
covered by warranties, guarantees or service contracts or condemnation proceeds
to the extent that Landlord is actually reimbursed under such warranties,
guaranties, service contracts, or condemnation proceeds;

 

4

--------------------------------------------------------------------------------


 

(xix)                           except for making repairs or keeping permanent
systems in operation while repairs are being made, rentals and other related
expenses incurred in leasing equipment ordinarily considered to be of a capital
nature, except equipment not affixed to the Building that is used in providing
janitorial or similar services;

 

(xx)                              repairs, alterations, and general maintenance
necessitated by the negligence or willful misconduct of Landlord not otherwise
waived by Tenant pursuant to Section 8.06 below or any other provision of this
Lease; and

 

(xxi)                           costs to replace (but not maintain and repair)
the truck court or parking area for the Building.

 

(e)           For purposes of this Lease, “Real Estate Taxes” shall include any
form of real estate tax or assessment or service payments in lieu thereof, and
any license fee, commercial rental tax, improvement bond or other similar charge
or tax (other than inheritance, personal income or estate taxes) imposed upon
the Building or the Common Areas (or against Landlord’s business of leasing the
Building) by any authority having the power to so charge or tax, together with
reasonable costs and expenses of contesting the validity or amount of Real
Estate Taxes.  Notwithstanding anything herein to the contrary, Real Estate
Taxes shall not include income, franchise, transfer, inheritance, capital stock,
estate, profit, gift, gross receipts or succession taxes.  Additionally, Tenant
shall pay, prior to delinquency, all taxes assessed against and levied upon
trade fixtures, furnishings, equipment and all personal property of Tenant
contained in the Leased Premises.

 

(f)                                    For purposes of this Lease, “Insurance
Premiums” shall include insurance premiums for insurance coverage on the
Building or Common Areas and shall include all fire and extended coverage
insurance on the Building and all liability insurance coverage on the Common
Areas of the Building, and the grounds, sidewalks, driveways and parking areas
related thereto, together with such other insurance coverages, including, but
not limited to, rent interruption insurance, as are from time to time obtained
by Landlord.

 

Section 3.03.  Payment of Additional Rent.

 

(a)                                  Landlord shall estimate the total amount of
Additional Rent to be paid by Tenant during each calendar year of the Lease
Term, pro-rated for any partial years.  Commencing on the Commencement Date,
Tenant shall pay to Landlord each month, at the same time the Monthly Rental
Installments are due, an amount equal to one-twelfth (1/12th) of the estimated
Additional Rent for such year.  Within a reasonable time after the end of each
calendar year, but in no event later than one hundred twenty (120) days
following the end of such calendar year, Landlord shall submit to Tenant a
statement (the “Statement”) of the actual amount of such Additional Rent, which
statement shall contain a reasonable breakdown of the Additional Rent by
categories of expense, and within thirty (30) days after receipt of such
statement, Tenant shall pay any deficiency between the actual amount owed and
the estimates paid during such calendar year.  In the event of overpayment,
Landlord shall credit the amount of such overpayment toward the next
installments of Minimum Annual Rent.

 

(b)                                 Within thirty (30) days following Tenant’s
receipt of the Statement and provided that Tenant is not then in default of this
Lease, Tenant may contest the Statement by providing written notice thereof (the
“Contest Notice”) to Landlord; provided, however, that Tenant shall be required
to pay all Additional Rent during the period of such contest.  If Tenant timely
contests the Statement, Tenant shall have the right to inspect and examine, at
reasonable times during normal business hours, Landlord’s books of account and
records pertaining to the Operating Expenses, Real Estate Taxes and Insurance
Premiums, all at Tenant’s sole cost and expense subject to reimbursement by
Landlord as set forth below.  Such inspection shall be conducted at Landlord’s
offices where such records are kept within thirty (30) days after the date of
Tenant’s delivery of the Contest Notice or at such other time as agreed in
writing by both parties.  Such inspection shall be conducted by a certified
public accountant retained by Tenant, at its expense, subject to reimbursement
by Landlord as set forth below.  Landlord and/or Landlord’s Building manager
shall cooperate reasonably with Tenant and/or Tenant’s representatives with
respect to any such specific inquiries or questions and with respect to the
conduct of such inspection.  Tenant shall notify Landlord of the results of such
inspection in writing.  Landlord may have an agent or employee present during
such inspection.  If Landlord and Tenant agree that Landlord’s calculation of
Tenant’s Proportionate Share of Operating Expenses, Real Estate Taxes and
Insurance Premiums for the inspected calendar year was incorrect, the parties
shall enter into a written agreement confirming such error and then, and only
then, Tenant shall be entitled to a credit against future Minimum Annual Rent
for said overpayment (or a refund of any overpayment if the Lease Term has
expired) or Tenant shall pay to Landlord the amount of any underpayment, as the
case may be.

 

5

--------------------------------------------------------------------------------


 

(c)                                  If, following Tenant’s inspection of
Landlord’s books of account and records pursuant to subsection (b) above,
Landlord and Tenant fail to agree on Landlord’s calculation of Tenant’s
Proportionate Share of Operating Expenses, Real Estate Taxes, and Insurance
Premiums, Landlord and Tenant shall use good faith efforts to try to resolve the
issue.  Notwithstanding the foregoing, however, if Landlord and Tenant fail to
resolve the issue within thirty (30) days following such inspection by Tenant,
either party may, by delivery of written notice to the other party (the
“Operating Expenses Arbitration Notice”), elect to resolve the issue through
arbitration.  If either party delivers an Operating Expenses Arbitration Notice,
then each of Landlord and Tenant shall, within ten (10) days thereafter, select
an arbitrator to resolve the issue.  Each arbitrator so selected shall be an
accountant, unaffiliated with Landlord or Tenant, specializing in real estate
matters, with at least ten years prior experience in the metropolitan area in
which the Leased Premises are located and with a working knowledge of current
operating expense pass-through practices.  Upon selection, the parties’
arbitrators shall work together in good faith to resolve the issue.  The
determination of such arbitrators shall be binding on both Landlord and Tenant. 
If the two arbitrators cannot agree within twenty (20) days after their
appointment, then, within ten (10) days after the expiration of such twenty (20)
day period, the two arbitrators shall select a third arbitrator meeting the
above criteria.  Once the third arbitrator has been selected as provided for
above, then such third arbitrator shall within ten (10) days after appointment
make its determination of which of the arbitrators’ two determinations is
correct, and such determination shall be binding on both Landlord and Tenant,
thereby establishing the Additional Rent for the applicable calendar year. 
Following such determination by the arbitrators, Tenant shall be entitled to a
credit against future Monthly Rental Installment(s) for said overpayment (or a
refund of any overpayment if the Lease Term has expired) or Tenant shall pay to
Landlord the amount of any underpayment, as the case may be.  Each party shall
pay for its own arbitrator and shall share equally in the costs of the third
arbitrator, if applicable.

 

(d)                                 If Tenant’s inspection proves that
Landlord’s calculation of Tenant’s Proportionate Share of Operating Expenses,
Real Estate Taxes and Insurance Premiums for the inspected calendar year
resulted in an overpayment by more than five percent (5%) of Tenant’s share,
Landlord shall also pay the reasonable fees and expenses of Tenant’s independent
professionals, if any, conducting said inspection.  All of the information
obtained through Tenant’s inspection with respect to financial matters
(including, without limitation, costs, expenses and income) and any other
matters pertaining to Landlord, the Leased Premises, the Building and/or the
Park as well as any compromise, settlement or adjustment reached between
Landlord and Tenant relative to the results of the inspection shall be held in
strict confidence by Tenant and its officers, agents, and employees; and Tenant
shall cause its independent professionals to be similarly bound.  The
obligations within the preceding sentence shall survive the expiration or
earlier termination of the Lease

 

Section 3.04.  Late Charges.  Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to pay timely any payment required hereunder.  Therefore, in
addition to the other remedies available to Landlord hereunder, if any payment
required to be paid by Tenant to Landlord hereunder shall become overdue, such
unpaid amount shall bear interest from the due date thereof to the date of
payment at the prime rate of interest, as reported in the Wall Street Journal
(the “Prime Rate”) plus six percent (6%) per annum; provided, however, that in
no event shall such interest rate exceed twelve percent (12%) per annum.

 

ARTICLE 4 - SECURITY DEPOSIT

 

Section 4.01.  Security Deposit.  On or before the date that Tenant delivers the
Closing Notice, as defined in Special Stipulation 12 of Exhibit E hereto, ,
Tenant shall deposit the Security Deposit with Landlord as security for the
performance by Tenant of all of Tenant’s obligations contained in this Lease. 
In the event of a default by Tenant, Landlord may apply all or any part of the
Security Deposit to cure all or any part of such default; provided, however,
that any such application by Landlord shall not be or be deemed to be an
election of remedies by Landlord or considered or deemed to be liquidated
damages.  Tenant agrees promptly, upon demand, to deposit such additional sum
with Landlord as may be required to maintain the full amount of the Security
Deposit.  All sums held by Landlord pursuant to this Article 4 shall be without
interest and may be commingled by Landlord.  At the end of the Lease Term
(including, without limitation, due to a termination of the Lease pursuant to
Special Stipulation 11 of Exhibit E to the Lease), provided that there is then
no uncured default or any repairs required to be made by Tenant pursuant to
Section 2.03 above or Section 7.03 below, Landlord shall return the Security
Deposit to Tenant.

 

Section 4.02.  Reduction.  The Security Deposit shall be reduced to $0.00 at the
end of the twenty-fourth (24th) full calendar month of the Lease Term provided
that (a) Tenant is not in default hereunder (or, if Tenant is in default
hereunder, Tenant cures such default within the applicable cure period), (b)
Landlord has not theretofore drawn on the Security Deposit, and (c) Tenant’s
tangible net

 

6

--------------------------------------------------------------------------------


 

worth is at least $10,000,000.00.  In the event the Security Deposit is so
reduced, Landlord shall apply the Security Deposit toward the next Monthly
Rental Installments due under the Lease.  For all purposes under this Lease,
“tangible net worth” shall mean the value of tangible assets (i.e., assets
excluding those which are intangibles such as goodwill, patents and trademarks)
over liabilities.

 

ARTICLE 5 - USE

 

Section 5.01.  Use.  Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord.

 

Section 5.02.  Covenants of Tenant Regarding Use.

 

(a)                                  Tenant shall (i) use and maintain the
Leased Premises and conduct its business thereon in a safe, careful, reputable
and lawful manner, (ii) comply with all laws, rules, regulations, orders,
ordinances, directions and requirements of any governmental authority or agency,
now in force or which may hereafter be in force, including, without limitation,
those which shall impose upon Landlord or Tenant any duty with respect to or
triggered by a change in the use or occupation of, or any improvement or
alteration to, the Leased Premises, (iii) comply with all covenants that
encumber the Building which are in effect as of the date hereof and with respect
to which Tenant has been given notice, (iv) comply with any commercially
reasonable covenants applicable to the Building as may hereafter be adopted and
promulgated (provided such protective covenants do not materially and adversely
interfere with the Permitted Use), and (v) comply with and obey all commercially
reasonable directions, rules and regulations of Landlord, provided the same are
uniformly enforced and applied in a non discriminatory manner, and provided the
same do not materially and adversely effect Tenant’s use of the Leased Premises
for the Permitted Use.

 

(b)                                 Tenant shall not do or permit anything to be
done in or about the Leased Premises that will in any way cause a nuisance,
obstruct or interfere with the rights of other tenants or occupants of the
Building or injure or annoy them.  Landlord shall not be responsible to Tenant
for the non-performance by any other tenant or occupant of the Building of any
of Landlord’s directions, rules and regulations, but agrees that any enforcement
thereof shall be done uniformly.  Tenant shall not use the Leased Premises, nor
allow the Leased Premises to be used, for any purpose or in any manner that
would (i) invalidate any policy of insurance now or hereafter carried by
Landlord on the Building, or (ii) increase the rate of premiums payable on any
such insurance policy unless Tenant reimburses Landlord for any increase in
premium charged.

 

(c)                                  Tenant shall not overload the floors of the
Leased Premises.  All damage to the floor structure or foundation of the
Building due to improper positioning or storage of items or materials shall be
repaired by Landlord at the sole expense of Tenant, who shall reimburse Landlord
immediately therefor upon demand.

 

Section 5.03.  Landlord’s Rights Regarding Use.  Without limiting any of
Landlord’s rights specified elsewhere in this Lease (a) Landlord shall have the
right at any time, without notice to Tenant, to control, change or otherwise
alter the Common Areas in such manner as it deems necessary or proper so long as
any such control, change or alteration does not materially and adversely affect
Tenant’s use of the Leased Premises for the Permitted Use, and (b) Landlord, its
agents, employees and contractors and any mortgagee of the Building shall have
the right to enter any part of the Leased Premises at reasonable times upon
reasonable advance written notice (except in the event of an emergency where no
notice shall be required) and accompanied by a representative of Tenant
(provided one is made available to Landlord) for the purposes of examining or
inspecting the same (including, without limitation, testing to confirm Tenant’s
compliance with this Lease), showing the same to prospective purchasers,
mortgagees or tenants, and making such repairs, alterations or improvements to
the Leased Premises or the Building as Landlord may deem necessary or desirable
so long as any such alteration or improvements do not materially and adversely
affect Tenant’s use of the Leased Premises for the Permitted Use.  Landlord
covenants and agrees that in exercising any of its rights under this
Section 5.03, Landlord shall use reasonable efforts to minimize any interference
with Tenant’s use of the Leased Premises for the Permitted Use.  Without
limiting the foregoing, Landlord shall incur no liability to Tenant for such
entry, nor shall such entry constitute an eviction of Tenant or a termination of
this Lease, or entitle Tenant to any abatement of rent therefor; provided,
however, if, as a result of Landlord’s negligence or willful misconduct in
exercising its rights pursuant to this Section 5.03, the Leased Premises (or
portion thereof) is untenantable for a period of more than six (6) consecutive
business days, Minimum Annual Rent and the TICAM Charges shall abate for each
such consecutive day after said six (6) business day period that such area of
the Leased Premises is so rendered until such area is no longer untenantable. 
To the extent that the Leased Premises, or portion thereof, is untenantable,
however, as a result of (a) force majeure (as defined in Section 16.03 hereof),
or (b) the negligence or willful misconduct of Tenant, its agents,

 

7

--------------------------------------------------------------------------------


 

employees, contractors, subtenants, invitees or assignees, Tenant shall not be
entitled to any abatement hereunder.  The Leased Premises shall be considered
untenantable to the extent that Tenant does not use the Leased Premises or
portion thereof affected in the conduct of its normal business operations as a
result of Landlord’s activities.  It is agreed and understood that Tenant shall
not use nor be entitled to use the portion of the Leased Premises during any day
for which Landlord is obligated to abate Minimum Annual Rent hereunder.

 

ARTICLE 6 - UTILITIES AND SERVICES

 

Tenant shall obtain in its own name and pay directly to the appropriate supplier
the cost of all utilities and services serving the Leased Premises.  However, if
any services or utilities are jointly metered with other property, Landlord
shall make a reasonable determination of Tenant’s proportionate share of the
cost of such utilities and services (at rates that would have been payable if
such utilities and services had been directly billed by the utilities or
services providers) and Tenant shall pay such share to Landlord within fifteen
(15) days after receipt of Landlord’s written statement.  Landlord shall not be
liable in damages or otherwise for any failure or interruption of any utility or
other Building service and no such failure or interruption shall entitle Tenant
to terminate this Lease or withhold sums due hereunder.  Notwithstanding the
foregoing, to the extent that (a) such interruption of service is caused by the
negligence or willful misconduct of Landlord or its employees and (b) such
interruption of service renders the Leased Premises or any portion of the Leased
Premises untenantable for a period of six (6) consecutive business days after
Landlord receives written notice from Tenant of such interruption of service,
Minimum Annual Rent and the TICAM Charges shall abate with respect to the area
which is affected for each such consecutive day after said six (6) business day
period that such area of the Leased Premises is so rendered until such service
is restored.  The rent abatement shall equal the Monthly Rental Installment due
for the period of the interruption with respect to the square footage affected. 
Provided, however, to the extent that such interruption is caused or continues
as a result of (i) force majeure (as defined in Section 16.03 hereof), or (ii)
the negligence or willful misconduct of Tenant, its agents, employees,
contractors, subtenants, invitees or assignees, Tenant shall not be entitled to
any abatement hereunder.  The Leased Premises shall be considered untenantable
if Tenant does not use the Leased Premises or portion thereof affected in the
conduct of its normal business operations as a result of said interruption of
service to the Leased Premises.  It is agreed and understood that Tenant shall
not use nor be entitled to use the Leased Premises or portion thereof affected
to conduct its normal business operations during any day for which Landlord is
obligated to abate rent hereunder.  The abatement herein provided shall be
Tenant’s sole and exclusive remedy for interruption of service.  Landlord agrees
to use its reasonable efforts to restore such utility service as soon as
possible.  If, however, such interruption of service renders the Leased Premises
or any material portion of the Leased Premises untenantable for a period of
greater than twenty (20) consecutive business days after Landlord receives
written notice from Tenant of such interruption of service, Landlord, upon the
request of Tenant, shall use reasonable efforts to provide Tenant with temporary
space from which to operate at a rental rate to be agreed upon at that time;
provided, however, that such rental rate shall not be in excess of the Minimum
Annual Rent that would have been payable hereunder absent such interruption in
service.  Notwithstanding anything herein to the contrary, Landlord acknowledges
that Tenant shall be permitted (subject to Section 7.03 below) to upgrade the
transformer and or install a new transformer at the Leased Premises, which shall
become the property of Landlord upon installation.  If, however, Tenant installs
an additional new and specialized transformer at the Leased Premises, then,
notwithstanding anything to the contrary set forth in Section 7.03 below such
transformer shall be deemed Tenant’s Property (as defined in Section 8.01
below).

 

ARTICLE 7 - MAINTENANCE AND REPAIRS

 

Section 7.01.  Repair and Maintenance of the Building.  During the Lease Term,
Landlord shall maintain in good condition and repair the parking (including the
truck court and car parking areas), sidewalks, and landscaped areas, the costs
of which shall be included in Operating Expenses to the extent provided in
Section 3.02 above; provided, however, that to the extent any of the foregoing
items require repair because of the negligence, misuse, or default of Tenant,
its employees, agents, customers or invitees, Landlord shall make such repairs
solely at Tenant’s expense.  In addition, during the Lease Term, Landlord shall
maintain in good condition and repair, at its sole cost and expense (and not
included in Operating Expenses), the roof, foundation, exterior walls and
structural frame of the Building; provided, however, that to the extent any of
the foregoing items require repair because of the negligence, misuse or default
of Tenant, its employees, agents, customers or invitees, Landlord shall make
such repairs solely at Tenant’s expense.

 

Section 7.02.  Repair and Maintenance of Leased Premises.  Except for Landlord’s
maintenance and repair obligations set forth in Section 7.01 above, Tenant
shall, at its own cost and expense, maintain the Leased Premises in good
condition, regularly servicing and promptly making all repairs and replacements
thereto, including but not limited to the electrical systems (to the extent
exclusively serving

 

8

--------------------------------------------------------------------------------


 

the Leased Premises), heating and air conditioning systems (to the extent
exclusively serving the Leased Premises), plate glass, floors, windows and
doors, and sprinkler and plumbing systems (to the extent exclusively serving the
Leased Premises).  Tenant shall obtain a preventive maintenance contract on the
heating, ventilating and air-conditioning systems, and provide Landlord with a
copy thereof.  The preventive maintenance contract shall meet or exceed
Landlord’s standard maintenance criteria, and shall provide for the inspection
and maintenance of the heating, ventilating and air conditioning system on not
less than a semi-annual basis.

 

Section 7.03.  Alterations.  Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing; provided, however, that Tenant shall have the right to make alterations
to the Leased Premises without obtaining Landlord’s prior written consent
provided that (a) such alterations do not exceed Ten Thousand Dollars
($10,000.00) in cost in any one instance and Fifty Thousand Dollars ($50,000.00)
in cost in the aggregate during the Lease Term; (b) such alterations are
non-structural in nature; and (c) Tenant provides Landlord with prior written
notice of its intention to make such alterations stating in reasonable detail
the nature, extent and estimated cost of such alterations together with the
plans and specifications for the same.  As a condition of such approval,
Landlord may require Tenant to remove the alterations and restore the Leased
Premises upon termination of this Lease; otherwise, all such alterations shall
at Landlord’s option become a part of the realty and the property of Landlord,
and shall not be removed by Tenant.  Tenant shall ensure that all alterations
made by or on behalf of Tenant shall be made in accordance with all applicable
laws, regulations and building codes, in a good and workmanlike manner and of
quality equal to or better than the original construction of the Building.  No
person shall be entitled to any lien derived through or under Tenant for any
labor or material furnished to the Leased Premises, and nothing in this Lease
shall be construed to constitute Landlord’s consent to the creation of any
lien.  If any lien is filed against the Leased Premises for work claimed to have
been done for or material claimed to have been furnished to Tenant, Tenant shall
cause such lien to be discharged of record within thirty (30) days after
Tenant’s notice or actual knowledge of its filing.  Tenant shall indemnify
Landlord from all costs, losses, expenses and attorneys’ fees in connection with
any liens related to any construction or alteration performed by or on behalf of
Tenant.  Notwithstanding anything contained herein to the contrary, Tenant shall
have no obligation hereunder to (x) remove any alterations or improvements which
have been made by Tenant with the express written consent of Landlord, and/or
(y) restore any part of the Leased Premises that has been altered due to the
installation of such alterations or improvements, unless, at the time of
granting such consent, Landlord has expressly required (i) the removal of any
such proposed alterations or improvements, and/or (ii) the restoration of any
part of the Leased Premises, as a condition to granting such consent.

 

ARTICLE 8 - INDEMNITY AND INSURANCE

 

Section 8.01.  Release.  All of Tenant’s trade fixtures, merchandise, inventory
and all other personal property in or about the Leased Premises, the Building or
the Common Areas, which is deemed to include the trade fixtures, merchandise,
inventory and personal property of others located in or about the Leased
Premises or Common Areas at the invitation, direction or acquiescence (express
or implied) of Tenant (all of which property shall be referred to herein,
collectively, as “Tenant’s Property”), shall be and remain at Tenant’s sole
risk.  Landlord shall not be liable to Tenant or to any other person for, and
Tenant hereby releases Landlord from (a) any and all liability for theft or
damage to Tenant’s Property, and (b) any and all liability for any injury to
Tenant or its employees, agents, contractors, guests and invitees in the Leased
Premises, except to the extent of personal injury (but not property loss or
damage) caused directly by the negligence or willful misconduct of Landlord, its
agents, employees or contractors.  Nothing contained in this Section 8.01 shall
limit (or be deemed to limit) the waivers contained in Section 8.06 below.  In
the event of any conflict between the provisions of Section 8.06 below and this
Section 8.01, the provisions of Section 8.06 shall prevail.  This Section 8.01
shall survive the expiration or earlier termination of this Lease.

 

Section 8.02.  Indemnification by Tenant.  Tenant shall protect, defend,
indemnify and hold Landlord, its agents, employees and contractors harmless from
and against any and all claims, damages, demands, penalties, costs, liabilities,
losses, and expenses (including reasonable attorneys’ fees and expenses actually
incurred, without regard to statutory interpretation) to the extent (a) arising
out of or relating to any act, omission, negligence, or willful misconduct of
Tenant or Tenant’s agents, employees, contractors, customers or invitees in or
about the Leased Premises, the Building or the Common Areas, or (b) arising out
of any other act or occurrence within the Leased Premises, in all such cases
except to the extent of personal injury (but not property loss or damage) caused
directly by Landlord, its agents, employees or contractors.  Nothing contained
in this Section 8.02 shall limit (or be deemed to limit) the waivers contained
in Section 8.06 below.  In the event of any conflict between the provisions of
Section 8.06 below and this Section 8.02, the provisions of Section 8.06 shall
prevail.  This Section 8.02 shall survive the expiration or earlier termination
of this Lease.

 

9

--------------------------------------------------------------------------------


 

Section 8.03.  Indemnification by Landlord.  Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors harmless from
and against any and all claims, damages, demands, penalties, costs, liabilities,
losses and expenses (including reasonable attorneys’ fees and expenses actually
incurred, without regard to statutory interpretation) to the extent arising out
of or relating to any act, omission, negligence or willful misconduct of
Landlord or Landlord’s agents, employees or contractors.  Nothing contained in
this Section 8.03 shall limit (or be deemed to limit) the waivers contained in
Section 8.06 below.  In the event of any conflict between the provisions of
Section 8.06 below and this Section 8.03, the provisions of Section 8.06 shall
prevail.  This Section 8.03 shall survive the expiration or earlier termination
of this Lease.

 

Section 8.04.  Tenant’s Insurance.

 

(a)                                  During the Lease Term (and any period of
early entry or occupancy or holding over by Tenant, if applicable), Tenant shall
maintain the following types of insurance, in the amounts specified below:

 

(i)                                     Liability Insurance.  Commercial General
Liability Insurance (which insurance shall not exclude blanket contractual
liability, broad form property damage, personal injury, or fire damage coverage)
covering the Leased Premises and Tenant’s use thereof against claims for bodily
injury or death and property damage, which insurance shall provide coverage on
an occurrence basis with a combined single limit of not less than $3,000,000 per
occurrence, and with general aggregate limits of not less than $5,000,000 for
each policy year, which limits may be satisfied by any combination of primary
and excess or umbrella per occurrence policies.

 

(ii)                                  Casualty Insurance.  Special Form
Insurance (which insurance shall not exclude flood or earthquake) in the amount
of the full replacement cost of Tenant’s Property and betterments (including
alterations or additions performed by Tenant pursuant hereto, but excluding
those improvements, if any, made pursuant to Section 2.02 above), which
insurance shall include a provision waiving coinsurance limitations.

 

(iii)                               Worker’s Compensation Insurance.  Worker’s
Compensation insurance in amounts required by applicable law.

 

(b)                                 All insurance required by Tenant hereunder
shall (i) be issued by one or more insurance companies reasonably acceptable to
Landlord, licensed to do business in the State in which the Leased Premises is
located and having an AM Best’s rating of A IX or better, and (ii) provide that
said insurance shall not be materially changed, canceled or permitted to lapse
on less than thirty (30) days’ prior written notice to Landlord.  In addition,
Tenant’s insurance shall protect Tenant and Landlord as their interests may
appear, naming Landlord, Landlord’s managing agent, and any mortgagee requested
by Landlord, as additional insureds under its commercial general liability
policies.  On or before the Commencement Date (or the date of any earlier entry
or occupancy by Tenant), and thereafter, within thirty (30) days prior to the
expiration of each such policy, Tenant shall furnish Landlord with certificates
of insurance in the form of ACORD 28 (or such other evidence of insurance
reasonably acceptable to Landlord), evidencing all required coverages, together
with a copy of the endorsements to Tenant’s commercial general liability
policies naming the appropriate additional insureds.  Upon Tenant’s receipt of a
request from Landlord, Tenant shall provide Landlord with an opportunity to
review all insurance policies, including all endorsements, evidencing the
coverages required hereunder.  If Tenant fails to carry such insurance and
furnish Landlord with such certificates of insurance or copies of insurance
policies (if applicable), Landlord may, upon ten (10) days’ notice and
opportunity to cure, obtain such insurance on Tenant’s behalf and Tenant shall
reimburse Landlord upon demand for the cost thereof as Additional Rent.  If
Tenant elects not to carry business interruption insurance, Tenant releases
Landlord from any and all liability arising during the Lease Term which would
have been covered by business interruption insurance had Tenant carried such
insurance.  Tenant shall be permitted to satisfy any insurance requirements
contained herein via a blanket policy of insurance.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, Neenah Paper, Inc. (“Neenah Paper”) may maintain deductibles
or other forms of non-insurance similar to other commercial companies with
similar financial resources with respect to the policies of insurance provided
for in this Section 8.04 provided that (i) Neenah Paper has in effect a program
of “self insurance” insuring Neenah Paper as a named insured against such risk,
which program complies with any and all applicable laws regarding self insurance
in the State of Georgia, (ii) the tangible net worth of Neenah Paper shall be at
least $30,000,000.00, (iii) Neenah Paper agrees upon Landlord’s request to
provide Landlord with financial information reasonably sufficient to allow
Landlord to evaluate Neenah Paper’s tangible net worth and ability to meet the
insurance criteria set forth in this Section 8.04 of the Lease, (iv) Neenah
Paper agrees

 

10

--------------------------------------------------------------------------------


 

to indemnify and hold harmless Landlord from and against any loss, cost, damage,
expense (including reasonable attorneys’ fees and court costs actually incurred
without regard to statutory interpretation), claim, cause of action or liability
that Landlord may incur that would have been covered by the insurance policies
replaced by the self insurance, but only to the extent that Tenant would have
been responsible for such loss, cost, damage, expense, claim, cause of action or
liability under this Lease (Landlord and Tenant acknowledging and agreeing that
the indemnity contained in this subsection (iv) is not intended to expand the
obligations of Tenant under the Lease beyond those that would exist if Tenant
carried the required insurance), (v) such self insurance shall not affect the
non-liability of Landlord described in this Lease, and (vi) Landlord, Landlord’s
managing agent and any mortgagee of which Tenant has been given notice appear as
additional covered parties on the Certificate of Coverage for liability under
Tenant’s self insurance program for an amount consistent with the requirements
set forth in this Section 8.04.  By means of the insurance certificate described
above, Neenah Paper shall deliver to Landlord notice in writing of the required
coverages which it is self insuring setting forth the amount, limits and scope
of the self insurance with respect to each type of coverage self insured.  This
provision is personal to Neenah Paper and shall automatically terminate if
Neenah Paper assigns or sublets all or any portion of its interest in this Lease
other than to a Permitted Transferee.

 

Section 8.05.  Landlord’s Insurance.  During the Lease Term, Landlord shall
maintain the following types of insurance, in the amounts specified below (the
cost of which shall be included in Operating Expenses to the extent permitted in
Article 3 above):

 

(a)                                  Liability Insurance.  Commercial General
Liability Insurance (which insurance shall not exclude blanket, contractual
liability, broad form property damage, personal injury, or fire damage coverage)
covering the Building and Common Areas against claims for bodily injury or death
and property damage, which insurance shall provide coverage on an occurrence
basis with a combined single limit of not less than $3,000,000 per occurrence,
and with general aggregate limits of not less than $10,000,000 for each policy
year, which limits may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.

 

(b)                                 Casualty Insurance.  Special Form Insurance
(which insurance shall not exclude flood or earthquake) in the amount of the
full replacement cost of the Building, including, without limitation, any
improvements, if any, made pursuant to Section 2.02 above, but excluding
Tenant’s Property and any other items required to be insured by Tenant pursuant
to Section 8.04 above.

 

Section 8.06.  Waiver of Subrogation.  Notwithstanding anything contained in
this Lease to the contrary, Landlord and Tenant hereby waive any rights each may
have against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Common Areas arising from any risk which is required to be insured against by
Sections 8.04(a)(ii) and 8.05(b) above, or which is actually insured against
under any other casualty insurance held by such party at such time.  The special
form coverage insurance policies maintained by Landlord and Tenant as provided
in this Lease shall include an endorsement containing an express waiver of any
rights of subrogation by the insurance company against Landlord and Tenant, as
applicable.  Any deductible amounts shall be deemed amounts covered by insurance
for purposes of this Section 8.06.

 

ARTICLE 9 - CASUALTY

 

In the event of total or partial destruction of the Building, the Leased
Premises, or the Common Areas by fire or other casualty, Landlord agrees
promptly to restore and repair same; provided, however, Landlord’s obligation
hereunder with respect to the Leased Premises shall not include Tenant’s
Property.  Rent shall proportionately abate during the time that the Leased
Premises or part thereof are unusable because of any such damage. 
Notwithstanding the foregoing, if the Landlord determines that Building or the
Leased Premises are (a) so destroyed that they cannot be repaired or rebuilt
within one hundred eighty (180) days from the casualty date (or, within ninety
(90) days from the casualty date, if the damage or destruction occurs during the
final twelve (12) months of the Lease Term); or (b) destroyed by a casualty that
is not covered by the insurance required hereunder or, if covered, such
insurance proceeds are not released by any mortgagee entitled thereto or are
insufficient to rebuild the Building and the Leased Premises, then Landlord
shall give written notice to Tenant of such determination (the “Casualty
Notice”) within sixty (60) days of such casualty.  Either Landlord or Tenant may
terminate this Lease by giving written notice (the “Termination Notice”) to the
other party within thirty (30) days after Tenant’s receipt of the Casualty
Notice.  In the event this Lease is terminated pursuant to the preceding
sentence, such termination shall be effective as of the forty-fifth (45th) day
following a party’s delivery of the Termination Notice.  During any time period
of construction following a casualty, Landlord shall use reasonable efforts to
provide Tenant with temporary space from which to operate at a rental rate to be
agreed upon at that time.  If the Lease is not terminated pursuant to the
provisions above and Landlord fails to substantially complete the restoration
and repair of the Leased Premises within three hundred

 

11

--------------------------------------------------------------------------------


 

sixty-five (365) days after the date of the casualty (as such period may be
extended due to force majeure, as defined in Section 16.03 below, and any delay
caused by Tenant’s acts or omissions), then Tenant shall have the right to
terminate this Lease upon written notice to Landlord, so long as Tenant’s
written notice is received by Landlord prior to Landlord’s substantial
completion of such restoration and repair.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Building or Common Areas (including access
thereto) shall be acquired by the exercise of eminent domain, Landlord may
terminate this Lease by giving written notice to Tenant on or before the date
possession thereof is so taken.  If all or any part of the Leased Premises, the
Building or the Common Areas shall be acquired by the exercise of eminent domain
so that the Leased Premises shall become impractical for Tenant to use for the
Permitted Use, Tenant may terminate this Lease by giving written notice to
Landlord on or before the date possession thereof is so taken.  If this Lease is
terminated pursuant to this Article 10, to the extent possible, the effective
date of termination shall be the forty-fifth (45th) day following a party’s
delivery of notice of termination.  All damages awarded shall belong to
Landlord; provided, however, that Tenant may claim dislocation damages if such
amount is not subtracted from Landlord’s award.  If only part of the Leased
Premises is acquired by the exercise of eminent domain and this Lease does not
terminate pursuant to this Article 10, Landlord shall, to the extent of the
award it receives, restore the Leased Premises and the Common Areas to a
condition and to a size as nearly comparable as reasonably possible to the
condition and size thereof immediately prior to the taking, and there shall be
an equitable adjustment to the Minimum Annual Rent and Additional Rent based on
the actual loss of use of the Leased Premises suffered by Tenant from the
taking.

 

ARTICLE 11 - ASSIGNMENT AND SUBLEASE

 

Section 11.01.  Assignment and Sublease.

 

(a)                                  Tenant shall not assign this Lease or
sublet the Leased Premises in whole or in part without Landlord’s prior written
consent.  In the event of any permitted assignment or subletting, Tenant shall
remain primarily liable hereunder, and any extension, expansion, rights of first
offer, rights of first refusal or other options granted to Tenant under this
Lease shall be rendered void and of no further force or effect unless the
parties otherwise agree at such time.  The acceptance of rent from any other
person shall not be deemed to be a waiver of any of the provisions of this Lease
or to be a consent to the assignment of this Lease or the subletting of the
Leased Premises.  Any assignment or sublease consented to by Landlord shall not
relieve Tenant (or its assignee) from obtaining Landlord’s consent to any
subsequent assignment or sublease.

 

(b)                                 By way of example and not limitation,
Landlord shall be deemed to have reasonably withheld consent to a proposed
assignment or sublease if in Landlord’s reasonable opinion (i) the business
reputation of the proposed assignee or subtenant is unacceptable; (ii) the
financial worth of the proposed assignee or subtenant is insufficient to meet
the obligations hereunder, or (iii) the prospective assignee or subtenant is a
current tenant at the Park or is a bona-fide third-party prospective tenant and
Landlord has space available within the Park to meet such tenant’s or
prospective tenant’s needs.  Landlord further expressly reserves the right to
refuse to give its consent to any subletting if the proposed rent is publicly
advertised to be less than the then current rent for similar premises in the
Building.  If Landlord refuses to give its consent to any proposed assignment or
subletting, Landlord may, at its option, within thirty (30) days after receiving
a request to consent, terminate this Lease by giving Tenant thirty (30) days
prior written notice of such termination, whereupon each party shall be released
from all further obligations and liability hereunder, except those which
expressly survive the termination of this Lease.  Notwithstanding the foregoing,
in the event Landlord elects to terminate this Lease pursuant to the immediately
preceding sentence, Tenant shall have the right to withdraw its assignment or
sublet request within two (2) business days after receipt of Landlord’s
termination notice, whereupon Landlord’s termination shall be ineffective and
this Lease shall continue in full force and effect.

 

(c)                                  If Tenant shall make any assignment or
sublease, with Landlord’s consent, for a rental in excess of the rent payable
under this Lease, Tenant shall pay to Landlord fifty percent (50%) of any such
excess rental upon receipt (less any actual third party out of pocket expenses
incurred by Tenant in connection with such assignment or subleasing).  Tenant
agrees to pay Landlord $500.00 upon demand by Landlord for reasonable accounting
and attorneys’ fees incurred in conjunction with the processing and
documentation of any requested assignment, subletting or any other hypothecation
of this Lease or Tenant’s interest in and to the Leased Premises as
consideration for Landlord’s consent.

 

Section 11.02.  Permitted Transfer.  Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord’s consent, but upon ten (10) days

 

12

--------------------------------------------------------------------------------


 

prior notice to Landlord, to (a) sublet all or part of the Leased Premises to
any related corporation or other entity which controls Tenant, is controlled by
Tenant or is under common control with Tenant; (b) assign all or any part of
this Lease to any related corporation or other entity which controls Tenant, is
controlled by Tenant, or is under common control with Tenant, or to a successor
entity into which or with which Tenant is merged or consolidated or which
acquires substantially all of Tenant’s assets, stock or property; or (c)
effectuate any public offering of Tenant’s stock on the New York Stock Exchange
or in the NASDAQ over the counter market, provided that in the event of a
transfer pursuant to clause (b), the tangible net worth after any such
transaction is not less than the greater of (i) the tangible net worth of Tenant
as of the date that the Closing occurs pursuant to Special Stipulation 11 of
Exhibit E to the Lease, and (ii) $10,000,000.00, and provided further that such
successor entity assumes all of the obligations and liabilities of Tenant (any
such entity hereinafter referred to as a “Permitted Transferee”).  For the
purpose of this Article 11 “control” shall mean ownership of not less than fifty
percent (50%) of all voting stock or legal and equitable interest in such
corporation or entity.  Any such transfer shall not relieve Tenant of its
obligations under this Lease.  Nothing in this paragraph is intended to nor
shall permit Tenant to transfer its interest under this Lease as part of a fraud
or subterfuge to intentionally avoid its obligations under this Lease (for
example, transferring its interest to a shell corporation that subsequently
files a bankruptcy), and any such transfer shall constitute a Default
hereunder.  Any change in control of Tenant resulting from a merger,
consolidation, or stock transfer, or any sale of substantially all of the assets
of Tenant that do not meet the requirements of this Section 11.02 shall be
deemed an assignment or transfer that requires Landlord’s prior written consent
pursuant to Section 11.01 above.

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01.  Sale of the Building.  Landlord shall have the right to sell the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder for any matter occurring after the date of such conveyance provided
the purchaser or other transferee assumes all obligations of Landlord under this
Lease.

 

Section 12.02.  Estoppel Certificate.

 

(a)                                  Within ten (10) days following receipt of a
written request from Landlord, Tenant shall execute and deliver to Landlord,
without cost to Landlord, an estoppel certificate in such form as Landlord may
reasonably request certifying (a) that this Lease is in full force and effect
and unmodified or stating the nature of any modification, (b) the date to which
rent has been paid, (c) that there are not, to Tenant’s knowledge, any uncured
defaults or specifying such defaults if any are claimed, and (d) any other
matters or state of facts reasonably required respecting the Lease.  Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Building.

 

(b)                                 Within ten (10) days following receipt of a
written request from Tenant, Landlord shall execute and deliver to Tenant an
estoppel certificate in such form as Tenant may reasonably request certifying
(i) that this Lease is in full force and effect and unmodified or stating the
nature of any modification, (ii) the date to which rent has been paid, (iii)
that there are not, to Landlord’s knowledge, any uncured defaults or specifying
such defaults if any are claimed, and (iv) any other matters or state of facts
reasonably required respecting the Lease, it being intended that any such
statement delivered pursuant hereto may be relied upon by Tenant, by any
assignee or sublessee of the Leased Premises, and by any other person or entity
reasonably requested by Tenant.

 

Section 12.03.  Subordination.  Landlord shall have the right to subordinate
this Lease to any mortgage, deed to secure debt, deed of trust or other
instrument in the nature thereof, and any amendments or modifications thereto
(collectively, a “Mortgage”) presently existing or hereafter encumbering the
Building by so declaring in such Mortgage provided that the holder of said
Mortgage agrees not to disturb Tenant’s possession of the Leased Premises so
long as Tenant is not in default hereunder, as evidenced by a subordination,
non-disturbance agreement signed by said holder and reasonably acceptable to
Tenant.  Promptly following Landlord’s request, Tenant shall execute such a
subordination and non-disturbance agreement.  Notwithstanding the foregoing, if
the holder of the Mortgage shall take title to the Leased Premises through
foreclosure or deed in lieu of foreclosure, Tenant shall be allowed to continue
in possession of the Leased Premises as provided for in this Lease so long as
Tenant is not in Default.  As of the date of this Lease, there is no Mortgage
encumbering the Building.

 

ARTICLE 13 - DEFAULT AND REMEDY

 

Section 13.01.  Default.  The occurrence of any of the following shall be a
“Default”:

 

13

--------------------------------------------------------------------------------


 

(a)                                  Tenant fails to pay any Monthly Rental
Installments or Additional Rent (i) within five (5) business days following
written notice from Landlord on the first two (2) occasions in any twelve (12)
month period, and (ii) within five (5) business days after the same is due on
any subsequent occasion within said twelve (12) month period.

 

(b)                                 Tenant fails to perform or observe any other
term, condition, covenant or obligation required under this Lease for a period
of thirty (30) days after written notice thereof from Landlord; provided,
however, that if the nature of Tenant’s default is such that more than thirty
(30) days are reasonably required to cure, then such default shall be deemed to
have been cured if Tenant commences such performance within said thirty (30) day
period and thereafter diligently completes the required action within a
reasonable time.

 

(c)                                  Intentionally Omitted.

 

(d)                                 Tenant shall assign or sublet all or a
portion of the Leased Premises in contravention of the provisions of Article 11
of this Lease and does not cure such default within ten (10) business days
following notice of the same.

 

(e)                                  All or substantially all of Tenant’s assets
in the Leased Premises or Tenant’s interest in this Lease are attached or levied
under execution (and Tenant does not discharge the same within sixty (60) days
thereafter); a petition in bankruptcy, insolvency or for reorganization or
arrangement is filed by or against Tenant (and Tenant fails to secure a stay or
discharge thereof within sixty (60) days thereafter); Tenant is insolvent and
unable to pay its debts as they become due; Tenant makes a general assignment
for the benefit of creditors; Tenant takes the benefit of any insolvency action
or law; the appointment of a receiver or trustee in bankruptcy for Tenant or its
assets if such receivership has not been vacated or set aside within thirty (30)
days thereafter; or, dissolution or other termination of Tenant’s corporate
charter if Tenant is a corporation and provided this Lease has not been assigned
as permitted herein.

 

Section 13.02.  Remedies.  Upon the occurrence of any Default, Landlord shall
have the following rights and remedies, in addition to those allowed by law or
in equity, any one or more of which may be exercised without further notice to
Tenant:

 

                                               
(a)                                  Terminate this Lease by giving Tenant
notice of termination, in which event this Lease shall expire and terminate on
the date specified in such notice of termination and all rights of Tenant under
this Lease and in and to the Leased Premises shall terminate.  Tenant shall
remain liable for all obligations under this Lease arising up to the date of
such termination, and Tenant shall surrender the Leased Premises to Landlord on
the date specified in such notice.  Furthermore, provided Landlord has not
collected in full from Tenant under subsection (c) below, Tenant shall be liable
to Landlord for the unamortized balance of any Tenant improvement allowance and
brokerage fees paid in connection with the Lease, except to the extent Landlord
exercises any remedy to collect the present value of the remaining rent due
under this Lease.

 

(b)                                 Without terminating this Lease, and with or
without notice to Tenant, re-enter the Leased Premises and cure any default of
Tenant, and Tenant shall reimburse Landlord as Additional Rent for any costs and
expenses which Landlord thereby incurs; and Landlord shall not be liable to
Tenant for any loss or damage which Tenant may sustain by reason of Landlord’s
action except to the extent of Landlord’s negligence or willful misconduct not
otherwise waived by Tenant pursuant to Section 8.06 above or any other provision
of this Lease.

 

(c)                                  Terminate this Lease as provided in
subparagraph (a) above and recover from Tenant all damages Landlord may incur by
reason of Tenant’s default, including, without limitation, an amount which, at
the date of such termination is equal to the sum of the following:  (i) the
value of the excess, if any, discounted at the prime rate of interest (as
reported in the Wall Street Journal), of (A) the Minimum Annual Rent, Additional
Rent and all other sums that would have been payable hereunder by Tenant for the
period for the remainder of the Lease Term had this Lease not been terminated
(said period being referred to herein as the “Remaining Term”), less (B) the
aggregate reasonable rental value of the Leased Premises for the Remaining Term,
as determined by a real estate broker licensed in the State of Georgia who has
at least ten (10) years of experience; (ii) the costs of recovering possession
of the Leased Premises and all other expenses incurred by Landlord due to
Tenant’s Default, including, without limitation, reasonable attorney’s fees and
the cost to prepare the Leased Premises for re-letting; provided, however, that
for purposes of this clause (ii), the cost to prepare the Leased Premises for
re-letting shall not exceed $7.00 per rentable square foot of space within the
Leased Premises (all costs and expenses set forth in this clause (ii) being
referred to herein, collectively, as the “Default Damages”); and (iii) the
unpaid Minimum Annual Rent and Additional Rent that accrued prior to the date of
termination, plus any

 

14

--------------------------------------------------------------------------------


 

interest and late fees due hereunder and any other sums of money and damages
owing on the date of termination by Tenant to Landlord under this Lease or in
connection with the Leased Premises (all amounts set forth in this clause (iii)
being referred to herein, collectively, as the “Prior Obligations”).  The amount
as calculated above shall be deemed immediately due and payable.  Landlord and
Tenant acknowledge and agree that the payment of the amount set forth in clause
(i) above shall not be deemed a penalty, but shall merely constitute payment of
liquidated damages, it being understood that actual damages to Landlord are
extremely difficult, if not impossible, to ascertain.  Tenant expressly
acknowledges and agrees that the liabilities and remedies specified in this
subparagraph (c) shall survive the termination of this Lease.

 

(d)                                 Intentionally Omitted.

 

(e)                                  Without terminating this Lease, terminate
Tenant’s right to possession of the Leased Premises as of the date of Tenant’s
Default, and thereafter (i) neither Tenant nor any person claiming under or
through Tenant shall be entitled to possession of the Leased Premises, and
Tenant shall immediately surrender the Leased Premises to Landlord; and (ii)
Landlord may re-enter the Leased Premises and dispossess Tenant and any other
occupants of the Leased Premises by any lawful means and may remove their
effects, without prejudice to any other remedy which Landlord may have. 
Thereafter, Landlord may, but shall not be obligated to, re-let all or any part
of the Leased Premises as the agent of Tenant for a term different from that
which would otherwise have constituted the balance of the Lease Term and for
rent and on terms and conditions different from those contained herein,
whereupon Tenant shall be obligated to pay to Landlord as liquidated damages the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the Remaining
Term, together with all Default Damages.  Neither the filing of a dispossessory
proceeding nor an eviction of personalty in the Leased Premises shall be deemed
to terminate the Lease.

 

(f)                                    Allow the Leased Premises to remain
unoccupied and collect rent from Tenant as it comes due; provided, however, that
to the extent required by applicable law, Landlord will use reasonable efforts
to mitigate its damages.  Without limiting the foregoing, Landlord agrees to add
the Leased Premises to its inventory of vacant space.

 

(g)                                 Sue for injunctive relief or to recover
damages for any loss resulting from the Default.

 

Section 13.03.  Landlord’s Default and Tenant’s Remedies.  Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same and does in
fact, within a reasonable time thereafter, complete the same.  Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder; provided, however, that the foregoing shall not be deemed to
waive Tenant’s right to make a constructive eviction claim under Georgia law. As
to Landlord’s maintenance and repair obligations hereunder, if Landlord has not
cured or commenced to cure a maintenance or repair default set forth in said
notice from Tenant within said 30-day period (or, in the event of an emergency,
such lesser period of time as is reasonable under the circumstances), Tenant may
undertake all reasonable action to cure Landlord’s failure of performance.  If
Tenant elects to cure said default, Tenant shall, prior to commencement of said
work, provide to Landlord a specific description of the work to be performed by
Tenant and the name of Tenant’s contractor.  Any materials used shall be of
equal or better quality than currently exists in the Building and Tenant’s
contractor shall be adequately insured and of good reputation. Landlord agrees
to reimburse Tenant on demand for all reasonable, third party out-of-pocket
expenses incurred by Tenant in connection therewith plus an administrative fee
equal to five percent (5%) of such expenses, provided that Tenant delivers to
Landlord adequate bills or other supporting evidence substantiating said cost. 
If Landlord fails to reimburse Tenant or give Tenant notice of objection to such
reimbursement within sixty (60) days following Tenant’s demand, and if
Landlord’s objection to such reimbursement is resolved against Landlord by
agreement of the parties or by a court of competent jurisdiction to which the
dispute has been submitted by the parties, Tenant shall have the right to set
off said reimbursement from the rental payable by Tenant to Landlord hereunder.

 

Section 13.04.  Limitation of Landlord’s Liability.  If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord’s right, title and interest in and to the Building including any rents
and profits therefrom, net

 

15

--------------------------------------------------------------------------------


 

proceeds of the sale or refinancing (after paying off any encumbrances), and any
insurance proceeds or condemnation awards not applied to the reconstruction or
restoration of the Building or the Leased Premises for the collection of such
judgment; and Tenant further agrees that no other assets of Landlord shall be
subject to levy, execution or other process for the satisfaction of Tenant’s
judgment.

 

Section 13.05.  Nonwaiver of Defaults.  Neither party’s failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision.  No waiver of any default shall
be deemed to be a waiver of any other default.  Landlord’s receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction.  No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.

 

Section 13.06.  Attorneys’ Fees.  If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable attorneys’ fees incurred in connection
therewith.  In addition, if a monetary Default shall occur and Landlord engages
outside counsel to exercise its remedies hereunder, and then Tenant cures such
monetary Default, Tenant shall pay to Landlord, on demand, all expenses incurred
by Landlord as a result thereof, including reasonable attorneys’ fees, court
costs and expenses actually incurred.

 

ARTICLE 14 - LANDLORD’S RIGHT TO RELOCATE TENANT

 

INTENTIONALLY OMITTED

 

ARTICLE 15 - TENANT’S RESPONSIBILITY REGARDING

ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

 

Section 15.01.  Environmental Definitions.

 

(a)                                  “Environmental Laws” shall mean all present
or future federal, state and municipal laws, ordinances, rules and regulations
applicable to the environmental and ecological condition of the Leased Premises,
and the rules and regulations of the Federal Environmental Protection Agency and
any other federal, state or municipal agency or governmental board or entity
having jurisdiction over the Leased Premises.

 

(b)                                 “Hazardous Substances” shall mean those
substances included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances” “solid waste” or “infectious waste” under
Environmental Laws and petroleum products.

 

Section 15.02.  Restrictions on Tenant.  Tenant shall not cause or permit the
use, generation, release, manufacture, refining, production, processing, storage
or disposal of any Hazardous Substances on, under or about the Leased Premises,
or the transportation to or from the Leased Premises of any Hazardous
Substances, except with Landlord’s prior consent, in which case the use, storage
or disposal of such Hazardous Substances shall be performed in compliance with
the Environmental Laws and the highest standards prevailing in the industry.

 

Section 15.03.  Notices, Affidavits, Etc.  Tenant shall immediately (a) notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of any Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises, and (b) deliver to Landlord
any notice received by Tenant relating to (a)(i) and (a)(ii) above from any
source.  Tenant shall execute affidavits, representations and the like within
five (5) days of Landlord’s request therefor concerning Tenant’s actual
knowledge and belief regarding the presence of any Hazardous Substances on,
under or about the Leased Premises.

 

Section 15.04.  Tenant’s Indemnification.  Tenant shall indemnify Landlord and
Landlord’s managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys’ fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15.  The covenants and obligations under
this Article 15 shall survive the expiration or earlier termination of this
Lease.

 

16

--------------------------------------------------------------------------------


 

Section 15.05.  Existing Conditions.  Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Commencement Date of this
Lease (or any earlier occupancy of the Leased Premises by Tenant) except to the
extent Tenant exacerbates the same.

 

Section 15.06.  Landlord’s Representations Regarding Existing Conditions. 
Landlord represents that to Landlord’s actual knowledge, neither Landlord nor
any predecessor owner of the Building or underlying land has treated, stored or
disposed of any Hazardous Substances upon or within the Building or underlying
land.

 

Section 15.07.  Landlord’s Indemnification.  Landlord hereby agrees to indemnify
Tenant and hold Tenant harmless from and against any and all reasonable and
actual expense, loss and liability suffered by Tenant (with the exception of any
and all punitive or consequential damages) by reason of (a) Hazardous Substances
disposed upon or within the Leased Premises during the Lease Term by Landlord or
its agents, or (b) Landlord’s breach of the representations set forth in
Section 15.06 above.  Notwithstanding the foregoing, Landlord shall have the
right to undertake and perform any studying, remedying, removing, disposing or
otherwise addressing the existence of any Hazardous Substances that are the
responsibility of Landlord hereunder and of all communications with regulatory
or governmental agencies with respect thereto, and Tenant shall not perform such
acts and communications nor be entitled to any indemnification hereunder unless
(x) Tenant is specifically required by Environmental Laws to perform such acts,
and (y) Landlord has failed or refused to perform such acts and communications
after having been afforded reasonable written notice by Tenant and having had
reasonable opportunity to perform such acts and communications.

 

ARTICLE 16 - MISCELLANEOUS

 

Section 16.01.  Benefit of Landlord and Tenant.  This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

 

Section 16.02.  Governing Law.  This Lease shall be governed in accordance with
the laws of the State where the Building is located.

 

Section 16.03.  Force Majeure.  Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions; or acts or omissions of governmental or
political bodies; provided, however, that the foregoing shall be subject to
Tenant’s rights of abatement as set forth above.

 

Section 16.04.  Examination of Lease.  Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises.  This Lease shall become effective, if at all,
only upon the execution by and delivery to both Landlord and Tenant.  Execution
and delivery of this Lease by Tenant to Landlord constitutes an offer to lease
the Leased Premises on the terms contained herein.

 

Section 16.05.  Indemnification for Leasing Commissions.  The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers and that no other party
is entitled, as a result of the actions of the respective party, to a commission
or other fee resulting from the execution of this Lease.  Each party shall
indemnify the other from any and all liability for the breach of this
representation and warranty on its part or for any liability resulting from a
broker or similar party’s claim that it is entitled to a commission or similar
compensation based on the acts or omissions of a party to this Lease, and shall
pay any compensation to any other broker or person who may be entitled thereto. 
Landlord shall pay any commissions due Brokers based on this Lease pursuant to
separate agreements between Landlord and Brokers.

 

Section 16.06.  Notices.  Any notice required or permitted to be given under
this Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Section 1.01(l).  Notice shall be deemed to have been given on the date that
such notice is received or on the date such receipt is refused.  Rejection or
other refusal by the addressed to accept or the inability to deliver because of
a changed address of which no notice was given shall be deemed to be receipt of
the notice sent.  Either party may change its address by giving written notice
thereof to the other party.

 

17

--------------------------------------------------------------------------------


 

Section 16.07.  Partial Invalidity; Complete Agreement.  If any provision of
this Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect.  This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction.  There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties.  No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.

 

Section 16.08.  Financial Statements.  Following the Closing, during the Lease
Term and any extensions thereof, Tenant shall, upon request, provide to Landlord
on an annual basis, within ninety (90) days following the end of Tenant’s fiscal
year, a copy of Tenant’s most recent annual report prepared as of the end of
Tenant’s fiscal year.  Without limiting the foregoing, in the event that Tenant
is no longer a publicly traded company, Tenant shall provide to Landlord on an
annual basis, within ninety (90) days following the end of Tenant’s fiscal year,
a copy of Tenant’s most recent financial statements prepared as of the end of
Tenant’s fiscal year.  Such financial statements shall be signed by Tenant (or
an officer of Tenant, if applicable) who shall attest to the truth and accuracy
of the information set forth in such statements, or if the Minimum Annual Rent
hereunder exceeds $100,000.00, said statements shall be certified and audited,
if available.  All financial statements provided by Tenant to Landlord hereunder
shall be prepared in conformity with generally accepted accounting principles,
consistently applied.  Landlord agrees that it shall maintain the
confidentiality of such financial statements during the Lease Term; provided,
however, that said obligation shall not be construed so as to prohibit Landlord
from disclosing the contents of the financial statements to (a) officers and
employees of Landlord and those agents, attorneys and consultants of Landlord
reasonably requiring access, (b) actual or prospective lenders, purchasers,
investors or shareholders of Landlord, (c) any entity or agency required by law,
or (d) any entity or agency which is reasonably necessary to protect Landlord’s
interest in any action, suit or proceeding brought by or against Landlord and
relating to the subject matter of this Lease.

 

Section 16.09.  Representations and Warranties.

 

(a)                                  Tenant hereby represents and warrants that
(i) Tenant is duly organized, validly existing and in good standing (if
applicable) in accordance with the laws of the State under which it was
organized; (ii) Tenant is authorized to do business in the State where the
Building is located; and (iii) the individual(s) executing and delivering this
Lease on behalf of Tenant has been properly authorized to do so, and such
execution and delivery shall bind Tenant to its terms.

 

(b)                                 Landlord hereby represents and warrants that
(i) Landlord is duly organized, validly existing and in good standing (if
applicable) in accordance with the laws of the State under which it was
organized; (ii) Landlord is authorized to do business in the State where the
Building is located; and (iii) the individual(s) executing and delivering this
Lease on behalf of Landlord has been properly authorized to do so, and such
execution and delivery shall bind Landlord to its terms.

 

Section 16.10.  Signage.  Tenant may, at its own expense, erect a sign
concerning the business of Tenant that shall be in keeping with the decor and
other signs on the Building.  All signage (including the signage described in
the preceding sentence) in or about the Leased Premises shall be first approved
by Landlord and shall be in compliance with any codes and recorded restrictions
applicable to the sign or the Building.  The location, size and style of all
signs shall be approved by Landlord.  Tenant agrees to maintain any sign in good
state of repair, and upon expiration of the Lease Term, Tenant agrees to remove
such signs promptly and repair any damage to the Leased Premises.

 

Section 16.11.  Consent.  Where the consent of a party is required hereunder,
such consent will not be unreasonably withheld, conditioned or delayed.

 

Section 16.12.  Time.  Time is of the essence of each term and provision of this
Lease.

 

Section 16.13.  Usufruct.  Tenant’s interest in the Leased Premises is a
usufruct, not subject to levy and sale, and not assignable by Tenant except as
expressly set forth herein.

 

Section 16.14.  Guaranty.  In consideration of Landlord’s leasing the Leased
Premises to Tenant, Tenant shall provide Landlord with an Unconditional Guaranty
of Lease in the form attached hereto as Exhibit F, executed by the Guarantor,
subject to the terms and conditions of Special Stipulation 12 attached as
Exhibit E hereto.

 

 

(SIGNATURES CONTAINED ON FOLLOWING PAGE)

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

 

Signed, sealed and delivered

LANDLORD:

as to Landlord, in the

 

presence of:

DUKE REALTY LIMITED PARTNERSHIP, an
Indiana limited partnership

 

 

 

 

 

 

 

Unofficial Witness

 

 

By:

Duke Realty Corporation,
its General Partner

 

 

 

 

 

 

[notarized]

 

 

 

By:

/s/ Bob Chapman

 

Notary Public

 

 

 

Name:

Bob Chapman

 

 

 

 

 

Title:

SEVP

 

 

 

Signed, sealed and delivered

TENANT:

as to Tenant, in the

 

presence of:

NEENAH PAPER, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Sean T. Erwin

 

Unofficial Witness

 

Name:

Sean T. Erwin

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

[notarized]

 

 

 

 

Notary Public

 

Attest:

/s/ Steve S. Heinrichs

 

 

 

Name:

Steve S. Heinrichs

 

 

 

Title:

Assistant Secretary

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SITE PLAN OF LEASED PREMISES

 

[TO BE ADDED]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TENANT IMPROVEMENTS

 

1.                                       Condition of Leased Premises.

 

(a)                                  Tenant has personally inspected the Leased
Premises and accepts the same “AS IS” without representation or warranty by
Landlord of any kind, except as otherwise expressly set forth herein; provided,
however, nothing herein shall be deemed to negate Landlord’s maintenance and
repair obligations as expressly set forth herein.  Tenant shall be responsible
for constructing the interior improvements within the Leased Premises as
described in Exhibit B-1 attached hereto (the “Tenant Improvements”).  Landlord
hereby approves (i) Gobbell Hays Partners, Inc., HESM&, Inc., Harris, Perry &
Associates, Inc., and Facilities Consulting Services, Inc., as Tenant’s
architect/engineer, (ii) Malone Construction Co. as Tenant’s construction
contractor, (iii) Inglett & Stubbs as Tenant’s electrical subcontractor, and
(iv) Mallory and Evans as Tenant’s mechanical and plumbing subcontractor. 
Promptly following the execution of this Lease, Tenant shall forward to its
architect/engineer (and copy Landlord on the transmittal) Landlord’s building
standards heretofore delivered to Tenant, and Tenant shall cause its
architect/engineer to comply with said building standards.  Promptly following
the execution of this Lease, Tenant shall forward to its contractor (and copy
Landlord on the transmittal) Landlord’s mechanical, electrical and plumbing
specifications and Landlord’s rules of conduct, all of which have been delivered
to Tenant prior to the date of this Lease, and Tenant shall cause said
contractor to comply with said specifications and rules of conduct.  At
Landlord’s request, Tenant shall coordinate a meeting among Landlord, Tenant and
Tenant’s contractor to discuss the Building systems and other matters related to
the construction of the Tenant Improvements.

 

(b)                                 Landlord shall deliver the Leased Premises
to Tenant in broom-clean condition upon the later to occur of (i) full execution
of this Lease, and (ii) Tenant’s delivery to Landlord of Tenant’s certificates
of insurance as required under Section 8.04 of the Lease.  In the event that
Landlord fails to deliver the Leased Premises within two (2) business days
following the later to occur of subsection (i) or (ii) above, the Commencement
Date (and the expiration of the Lease Term) shall be postponed one day for each
day that Landlord fails to deliver the Leased Premises.  Tenant’s acceptance of
the Leased Premises prior to the Commencement Date shall not be deemed to create
an obligation to pay Minimum Annual Rent or Additional Rent prior to the dates
set forth herein; provided, however, that Tenant shall otherwise comply with all
of the terms and conditions of this Lease upon acceptance of the Leased
Premises.

 

(c)                                  Prior to the Commencement Date, Tenant
shall perform the work described on Exhibit B-2 attached hereto (the “Compliance
Work”).  Following Tenant’s completion of the Compliance Work, Landlord shall
reimburse Tenant for the cost of the Compliance Work, up to $62,083.00 (the
“Compliance Allowance”), within thirty (30) days following Tenant’s request
therefor (which request shall be accompanied by evidence of such cost reasonably
acceptable to Landlord).  Tenant acknowledges and agrees that, to Tenant’s
knowledge, following the Compliance Work (i) the restrooms will comply with all
ADA (as hereinafter defined) requirements, (ii) there will be no code compliance
issues with regard to the separation of walls with adjacent tenants, and (iii)
the heating, ventilation and air-conditioning system will be in compliance with
code with regard to the outside air and installation.  Landlord shall not charge
a construction management fee in connection with the Compliance Work.

 

2.                                       Preparation of CD’s.  On or before the
forty-fifth (45th) day following the date hereof, Tenant shall, at Tenant’s sole
cost and expense, prepare and submit to Landlord a set of permittable
construction drawings (the “CD’s”), based on the preliminary plans attached
hereto as Exhibit B-1 and made a part hereof, covering all work to be performed
by Tenant in constructing the Tenant Improvements.  Tenant shall have no right
to request any Tenant Improvements that would materially alter the exterior
appearance or basic nature of the Building or the Building systems without
Landlord’s consent.  Landlord shall have seven (7) days after receipt of the
CD’s in which to review the CD’s and in which to give Tenant written notice of
its approval of the CD’s or its requested changes to the CD’s.  If Landlord
reasonably requests any changes to the CD’s, Tenant shall make such changes and
shall, within seven (7) days of its receipt of Landlord’s requested changes (if
any), submit the revised portion of the CD’s to Landlord.  Landlord shall have
five (5) business days after receipt of the revised CD’s in which to review said
revised CD’s and in which to give to Tenant written notice of its approval of
the revised CD’s or its requested changes thereto.  This process shall continue
until such time, if at all, that Landlord approves the CD’s in accordance with
this paragraph.  Tenant shall at all times in its preparation of the CD’s, and
of any revisions thereto, act reasonably and in good faith.  Landlord shall at
all times in its review of the CD’s, and any revisions thereto, act reasonably
and in good faith.  Landlord’s failure to respond within the time periods set
forth in this paragraph shall result in Landlord’s approval being deemed given.

 

B-1

--------------------------------------------------------------------------------


 

3.                                       Construction of Tenant Improvements. 
Prior to commencing the construction of the Tenant Improvements, Tenant shall
deliver to Landlord (a) evidence of insurance (whether carried by Tenant or its
contractor), which insurance shall be maintained throughout the construction of
the Tenant Improvements, and (b) a project schedule in detail reasonably
satisfactory to Landlord.  Throughout the construction of the Tenant
Improvements, Tenant shall notify Landlord promptly of any material deviations
from such project schedule.  Tenant or its contractor shall construct the Tenant
Improvements in a good, first-class and workmanlike manner and in accordance
with the CD’s, subject to such changes as may be requested by Tenant and
reasonably approved by Landlord, and all applicable governmental regulations. 
In the event Tenant intends to change the CD’s after the same have been approved
by Landlord, Tenant shall submit such change orders to Landlord and Landlord
shall respond with comments to the same within five (5) business days of receipt
of the change order, or Landlord shall be deemed to have approved the change
order.  Except as otherwise set forth herein, if Tenant shall fail to complete
the Tenant Improvements by the Commencement Date, Tenant’s obligation to pay
Minimum Annual Rent and Additional Rent hereunder shall nevertheless begin on
the Commencement Date.  Landlord shall have the right, from time to time
throughout the construction process, to enter upon the Leased Premises to
perform periodic inspections of the Tenant Improvements provided that such
inspection follows advance written notice from the Landlord and provided such
inspection does not unreasonably interrupt or interfere with the completion of
the Tenant Improvements.  Tenant agrees to respond to and address promptly any
reasonable concerns raised by Landlord during or as a result of such
inspections.

 

4.                                       Punchlist.  Upon substantial completion
of the Tenant Improvements, a representative of Landlord and a representative of
Tenant together shall inspect the Leased Premises and generate a punchlist of
defective or uncompleted items relating to the completion of construction of the
Tenant Improvements.  Tenant shall, within a reasonable time after such
punchlist is prepared and agreed upon by Landlord and Tenant, complete such
incomplete work and remedy such defective work as are set forth on the
punchlist.

 

5.                                       Improvement Costs.  Landlord shall
reimburse Tenant for the Improvement Costs (as hereinafter defined) incurred in
constructing the Tenant Improvements, up to an amount equal to $212,835.00 (the
“Tenant Allowance”), as follows:

 

(a)                                  Landlord shall pay fifty percent (50%) of
the Tenant Allowance, less a holdback (the “Holdback”) equal to ten percent
(10%), to Tenant at such time as:

 

(i)                                     Tenant has delivered to Landlord a copy
of Tenant’s building permit;

 

(ii)                                  Tenant has received Landlord’s written
approval of the CD’s (or Landlord’s approval of the CD’s has been deemed given);

 

(iii)                               Tenant’s contractor has completed fifty
percent (50%) of the Tenant Improvements within the Leased Premises, as
evidenced by a certificate from Tenant’s architect and invoices, receipts and
other evidence reasonably required by Landlord to evidence the cost of the
Tenant Improvements made as of the date of Tenant’s request for payment; and

 

(iv)                              Tenant has delivered to Landlord partial lien
waivers for the first fifty percent (50%) of the Tenant Improvements from
Tenant’s contractor relating to the construction of the first fifty percent
(50%) of the Tenant Improvements.

 

(b)                                 Landlord shall pay the remainder of the
Tenant Allowance (less the Holdback and the Fee, as hereinafter defined) to
Tenant at such time as Tenant’s contractor has:

 

(i)                                     substantially completed the Tenant
Improvements and received a certificate of occupancy from the applicable
governing authority;

 

(ii)                                  delivered to Landlord lien waivers and
affidavits from Tenant’s contractor, together with any other evidence reasonably
required by Landlord to satisfy Landlord’s title insurer that there are no
parties entitled to file a lien against the real property underlying the Park in
connection with such work; and

 

(iii)                               delivered to Landlord all invoices, receipts
and other evidence reasonably required by Landlord to evidence the cost of the
Tenant Improvements.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Landlord shall pay the Holdback to Tenant
at such time as Tenant has completed the incomplete work and remedied the
defective work set forth on the punchlist.

 

(d)                                 Landlord shall be entitled to a construction
management fee in an amount equal to three percent (3%) of the Tenant Allowance
(the “Fee”).  At Landlord’s option, the Fee shall either be (A) applied against
the Tenant Allowance, or (B) billed to Tenant (in which case Tenant shall pay
the Fee to Landlord within ten (10) days following Landlord’s delivery of an
invoice to Tenant).

 

(e)                                  For purposes of this Lease, the term
“Improvement Costs” shall mean the cost of the CD’s and any other design related
costs and all tenant buildout, including, without limitation, demising walls and
utilities.  Tenant shall be responsible for all Improvement Costs in excess of
the Tenant Allowance.

 

(f)                                    In the event that Landlord fails to make
any required payment of the Tenant Allowance or the Compliance Allowance, such
unpaid amount shall bear interest from the due date thereof to the date of
payment at the Prime Rate (as defined in Section 3.04 of the Lease) plus six
percent (6%) per annum; provided, however, that in no event shall such interest
rate exceed twelve percent (12%) per annum.  In addition, to the extent that
such payments from Landlord remain unpaid, provided that Tenant has complied
with all of the terms and conditions of this paragraph 5 and Tenant is not in
default under the Lease, Tenant shall have the right to set off the amount of
such payment from the next Monthly Rental Installment(s) due under the Lease.

 

6.                                       Certificate of Occupancy.  Tenant
acknowledges and agrees that Tenant shall have no right to conduct its business
at the Leased Premises unless and until Tenant delivers to Landlord an original
certificate of occupancy for the Leased Premises, to the extent applicable.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

PRELIMINARY PLANS

 

[TO BE ADDED]

 

B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

COMPLIANCE WORK

 

[TO BE ADDED]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LETTER OF UNDERSTANDING

 

Duke Realty Limited Partnership

Attention:                                           , Property Manager

[Address]

[City, State Zip]

 

RE:                              Lease Agreement between Duke Realty Limited
Partnership, an Indiana limited partnership (“Landlord”) and
                                                                                    
(“Tenant”) for the Leased Premises located at
                                                                    ,
                         ,                               (the “Leased
Premises”), dated                                   (the “Lease”).

 

Dear                                   :

 

The undersigned, on behalf of Tenant, certifies to Landlord as follows:

 

1.                                       The Commencement Date under the Lease
is December 1, 2004.

 

2.                                       The rent commencement date is June 1,
2005.

 

3.                                       The expiration date of the Lease is
September 30, 2014.

 

4.                                       The Lease (including amendments or
guaranty, if any) is the entire agreement between Landlord and Tenant as to the
leasing of the Leased Premises and is in full force and effect.

 

5.                                       The Landlord has completed the
improvements designated as Landlord’s obligation under the Lease (excluding
punchlist items as agreed upon by Landlord and Tenant), if any, and Tenant has
accepted the Leased Premises as of the Commencement Date, subject to the terms
and conditions of the Lease.

 

6.                                       To the undersigned’s actual knowledge,
there are no uncured events of default by either Tenant or Landlord under the
Lease.

 

IN WITNESS WHEREOF, the undersigned has caused this Letter of Understanding to
be executed this            day of                                 , 20      .

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

Title:

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

1.                                       The sidewalks, entrances, driveways and
roadways serving and adjacent to the Leased Premises shall not be obstructed or
used for any purpose other than ingress and egress.  Landlord shall control the
Common Areas.

 

2.                                       No awnings or other projections shall
be attached to the outside walls of the Building.  No curtains, blinds, shades
or screens shall be attached to or hung in, or used in connection with, any
window or door of the Leased Premises other than Landlord standard window
coverings without Landlord’s prior written approval.  All electric ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent, of a quality, type, design and tube color approved by Landlord. 
Neither the interior nor the exterior of any windows shall be coated or
otherwise sunscreened without written consent of Landlord.

 

3.                                       No sign, advertisement, notice or
handbill shall be exhibited, distributed, painted or affixed by any tenant on,
about or from any part of the Leased Premises, the Building or in the Common
Areas including the parking area without the prior written consent of Landlord. 
In the event of the violation of the foregoing by any tenant, Landlord may
remove or stop same without any liability, and may charge the expense incurred
in such removal or stopping to tenant.

 

4.                                       The sinks and toilets and other
plumbing fixtures shall not be used for any purpose other than those for which
they were constructed, and no sweepings, rubbish, rags, or other substances
shall be thrown therein.  All damages resulting from any misuse of the fixtures
shall be borne by the tenant who, or whose subtenants, assignees or any of their
servants, employees, agents, visitors or licensees shall have caused the same.

 

5.                                       No boring, cutting or stringing of
wires or laying of any floor coverings shall be permitted, except with the prior
written consent of the Landlord and as the Landlord may direct.  Landlord shall
direct electricians as to where and how telephone or data cabling are to be
introduced.  The location of telephones, call boxes and other office equipment
affixed to the Leased Premises shall be subject to the approval of Landlord. 
Tenant shall not have access to the roof without prior written notice to
Landlord.

 

6.                                       No bicycles, vehicles, birds or animals
of any kind (except seeing eye dogs) shall be brought into or kept in or about
the Leased Premises, and no cooking shall be done or permitted by any tenant on
the Leased Premises, except microwave cooking, and the preparation of coffee,
tea, hot chocolate and similar items for tenants and their employees.  No tenant
shall cause or permit any unusual or objectionable odors to be produced in or
permeate from the Leased Premises.

 

7.                                       The Leased Premises shall not be used
for manufacturing, unless such use conforms to the zoning applicable to the
area, and the Landlord provides written consent.  No tenant shall occupy or
permit any portion of the Leased Premises to be occupied as an office for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or a dance, exercise or music
studio, or any type of school or daycare or copy, photographic or print shop or
an employment bureau without the express written consent of Landlord.  The
Leased Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

 

8.                                       No tenant shall make, or permit to be
made any unseemly, excessive or disturbing noises or disturb or interfere with
occupants of this or neighboring buildings or premises or those having business
with them, whether by the use of any musical instrument, radio, phonograph,
unusual noise, or in any other way.  No tenant shall throw anything out of
doors, windows or down the passageways.

 

9.                                       No tenant, subtenant or assignee nor
any of its servants, employees, agents, visitors or licensees, shall at any time
bring or keep upon the Leased Premises any flammable, combustible or explosive
fluid, chemical or substance or firearm, except as otherwise expressly permitted
in such tenant’s lease.

 

10.                                 No additional locks or bolts of any kind
shall be placed upon any of the doors or windows by any tenant, nor shall any
changes be made to existing locks or the mechanism thereof.  Each tenant must
upon the termination of his tenancy, restore to the Landlord all keys of doors,
offices, and toilet rooms, either furnished to, or otherwise procured by, such
tenant and in the event of the loss of keys so furnished, such tenant shall pay
to the Landlord the cost of replacing the same or of changing the lock or locks
opened by such lost key if Landlord shall deem it necessary to make such
changes.

 

D-1

--------------------------------------------------------------------------------


 

11.                                 No tenant shall overload the floors of the
Leased Premises.  All damage to the floor, structure or foundation of the
Building due to improper positioning or storage items or materials shall be
repaired by Landlord at the sole cost and expense of tenant, who shall reimburse
Landlord immediately therefor upon demand.

 

12.                                 Each tenant shall be responsible for all
persons entering the Building at tenant’s invitation, express or implied. 
Landlord shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person.  In case of an
invasion, mob riot, public excitement or other circumstances rendering such
action advisable in Landlord’s opinion, Landlord reserves the right without any
abatement of rent to require all persons to vacate the Building and to prevent
access to the Building during the continuance of the same for the safety of the
tenants and the protection of the Building and the property in the Building.

 

13.                                 Canvassing, soliciting and peddling in the
Building are prohibited, and each tenant shall report and otherwise cooperate to
prevent the same.

 

14.                                 All equipment of any electrical or
mechanical nature shall be placed by tenant in the Leased Premises in settings
that will, to the maximum extent possible, absorb or prevent any vibration,
noise and annoyance.

 

15.                                 There shall not be used in any space, either
by any tenant or others, any hand trucks except those equipped with rubber tires
and rubber side guards.

 

16.                                 Intentionally Omitted.

 

17.                                 The Building is a smoke-free Building. 
Smoking is strictly prohibited within the Building.  Smoking shall only be
allowed in areas designated as a smoking area by Landlord.  Tenant and its
employees, representatives, contractors or invitees shall not smoke within the
Building or throw cigar or cigarette butts or other substances or litter of any
kind in or about the Building, except in receptacles for that purpose.  Landlord
may, at its sole discretion, impose a charge against monthly rent of $50.00 per
violation by tenant or any of its employees, representatives, contractors or
invitees, of this smoking policy.

 

18.                                 Tenants will insure that all doors are
securely locked and water faucets are turned off before leaving the Building.

 

19.                                 Tenant, its employees, customers, invitees
and guests shall, when using the parking facilities in and around the Building,
observe and obey all signs regarding fire lanes and no-parking and driving speed
zones and designated handicapped and visitor spaces, and when parking always
park between the designated lines.  Landlord reserves the right to tow away, at
the expense of the owner, any vehicle which is improperly parked or parked in a
no-parking zone or in a designated handicapped area, and any vehicle which is
left in any parking lot in violation of the foregoing regulation.  All vehicles
shall be parked at the sole risk of the owner, and Landlord assumes no
responsibility for any damage to or loss of vehicles.

 

20.                                 Tenant shall be responsible for and cause
the proper disposal of medical waste, including hypodermic needles, created by
its employees.

 

21.                                 No outside storage is permitted including
without limitation the storage of trucks and other vehicles.

 

22.                                 No tenant shall be allowed to conduct an
auction from the Leased Premises without the prior written consent of Landlord.

 

It is Landlord’s desire to maintain in the Building and Common Areas the highest
standard of dignity and good taste consistent with comfort and convenience for
tenants.  Any action or condition not meeting this high standard should be
reported directly to Landlord.  The Landlord reserves the right to make such
other and further rules and regulations as in its judgment may from time to time
be necessary for the safety, care and cleanliness of the Building and Common
Areas, and for the preservation of good order therein.  In the event of an
express conflict between the terms and provisions of the Lease and these
Building Rules and Regulations, the terms of the Lease shall govern and prevail
in each and every instance.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SPECIAL STIPULATIONS

 

The Special Stipulations set forth herein are hereby incorporated into the body
of the lease to which these Special Stipulations are attached (the “Lease”), and
to the extent of any conflict between these Special Stipulations and the Lease,
these Special Stipulations shall govern and control.

 

1.                                       Option to Extend.

 

(a)                                  Grant and Exercise of Option.  Provided
that (i) the Lease is in full force and effect, (ii) no Default has occurred and
is then continuing and no facts or circumstances exist which, with the giving of
notice or the passage of time, or both, would constitute a Default, and (iii)
the tangible net worth of Tenant is at least $10,000,000.00, Tenant shall have
two (2) options to extend the prior Lease Term (the “Prior Term”) for five (5)
years each (each an “Extension Term”).  Each Extension Term shall be upon the
same terms and conditions contained in the Lease except (i) this provision
giving two (2) extension options shall be amended to reflect the remaining
options to extend, if any, (ii) any improvement allowances or other concessions
applicable to the Leased Premises during the Prior Term shall not apply to the
Extension Term, and (iii) the Minimum Annual Rent shall be adjusted as set forth
herein (said adjustment being referred to herein as the “Rent Adjustment”). 
Tenant shall exercise each option by delivering to Landlord, no later than one
hundred eighty (180) days prior to the expiration of the Prior Term, written
notice of Tenant’s desire to extend the Prior Term.   Tenant’s failure to timely
exercise such option shall be deemed a waiver of such option.  If Tenant timely
exercises its option to extend, Landlord and Tenant shall execute an amendment
to the Lease (or, at Landlord’s option, a new lease on the form then in use for
the Building) reflecting the terms and conditions of the Extension Term within
thirty (30) days after Tenant’s exercise of its option to extend.

 

(b)                                 Rent Adjustment.  The Minimum Annual Rent
for the Extension Term shall be as follows:

 

First Extension Term

$8.15 per square foot

Second Extension Term

$9.13 per square foot

 

(c)                                  Monthly Rental. The Monthly Rental
Installments shall be an amount equal to one-twelfth (1/12) of the Minimum
Annual Rent for the Extension Term and shall be paid at the same time and in the
same manner as provided in the Lease.

 

(d)                                 Personal.  The option to extend provided in
subparagraph (a) above is personal to Neenah Paper, Inc. (or its Permitted
Transferee) and shall automatically terminate and be of no further force and
effect in the event that Neenah Paper, Inc. assigns or sublets all or any
portion of its interest in the Lease (except to a Permitted Transferee).

 

2.                                       Compliance With Law.

 

(a)                                  Existing Governmental Regulations.  If any
federal, state or local laws, ordinances, orders, rules, regulations or
requirements (collectively, “Governmental Requirements”) in existence as of the
date of the Lease require an alteration or modification of the Leased Premises
(a “Code Modification”) and such Code Modification (i) is not made necessary as
a result of the specific use being made by Tenant of the Leased Premises (as
distinguished from an alteration or improvement which would be required to be
made by the owner of any warehouse-office building comparable to the Building
irrespective of the use thereof by any particular occupant), and (ii) is not
made necessary as a result of any alteration of the Leased Premises by Tenant,
such Code Modification shall be performed by Landlord, at Landlord’s sole cost
and expense, and not included in Operating Expenses.

 

(b)                                 Governmental Regulations – Landlord
Responsibility.  If, as a result of one or more Governmental Requirements that
are not in existence as of the date of this Lease, it is necessary from time to
time during the Lease Term, to perform a Code Modification to the Building or
the Common Areas that (i) is not made necessary as a result of the specific use
being made by Tenant of Leased Premises (as distinguished from an alteration or
improvement which would be required to be made by the owner of any
warehouse-office building comparable to the Building irrespective of the use
thereof by any particular occupant), and (ii) is not made necessary as a result
of any alteration of the Leased Premises by Tenant, such Code Modification shall
be performed by Landlord and cost thereof shall be included in Operating
Expenses without being subject to any applicable cap on expenses set forth
herein.

 

E-1

--------------------------------------------------------------------------------


 

(c)                                  Governmental Regulations – Tenant
Responsibility.  If, as a result of one or more Governmental Requirements, it is
necessary from time to time during the Lease Term to perform a Code Modification
to the Building or the Common Areas that is made necessary as a result of the
specific use being made by Tenant of the Leased Premises or as a result of any
alteration of the Leased Premises by Tenant (excluding the Tenant Improvements
under the Lease), such Code Modification shall be the sole and exclusive
responsibility of Tenant in all respects; provided, however, that Tenant shall
have the right to retract its request to perform a proposed alteration in the
event that the performance of such alteration would trigger the requirement for
a Code Modification.

 

3.                                       Quiet Enjoyment.  So long as Tenant is
not in Default hereunder, Landlord agrees that Tenant shall have the right to
quietly use and enjoy the Leased Premises for the Lease Term.

 

4.                                       Cap on Controllable Expenses. 
Notwithstanding anything in this Lease to the contrary, Tenant will be
responsible for Tenant’s Proportionate Share of Real Estate Taxes, Insurance
Premiums, utilities, snow removal, landscaping (other than of a capital nature)
and charges assessed against or attributed to the Building pursuant to any
applicable declaration of protective covenants (“Uncontrollable Expenses”),
without regard to the level of increase in any or all of the above in any year
or other period of time.  Tenant’s obligation to pay all other Operating
Expenses that are not Uncontrollable Expenses (herein “Controllable Expenses”)
shall be limited to a seven percent (7%) per annum increase over the amount the
Controllable Expenses for the immediately preceding calendar year would have
been had the Controllable Expenses increased at the rate of seven percent (7%)
in all previous calendar years beginning with the actual Controllable Expenses
for the year ending December 31, 2005.

 

5.                                       Building Compliance.  Landlord
represents and warrants to Tenant that, to Landlord’s actual knowledge, the
design and construction of the Building materially complies with all applicable
federal, state, county and municipal laws, ordinances and codes in effect as of
the date of the Lease, excepting therefrom any requirements related to Tenant’s
specific use of the Leased Premises.

 

6.                                       ADA.  Subject to the last sentence
hereof, Landlord, at its sole cost and expense, shall be responsible for causing
the Building to comply with Title III of the American With Disabilities Act of
1990 (the “ADA”), or the regulations promulgated thereunder (as the ADA is in
effect and pertains to the general public), as of the Commencement Date.  During
the Lease Term, Tenant hereby agrees that it shall be responsible, at its sole
cost and expense, for causing the Building, the Common Area and the Leased
Premises to comply with the ADA as a result of (i) any special requirements of
the ADA relating to accommodations for individual employees, invitees and/or
guests of Tenant, and (ii) any alterations made to the Leased Premises by Tenant
(excluding the Tenant Improvements under the Lease).

 

7.                                       Landlord Lien Subordination.  Landlord
does hereby agree to subordinate any statutory lien on Tenant’s Property granted
to Landlord to the lien of any institutional lender providing financing to
Tenant that is secured by Tenant’s trade fixtures, equipment, inventory or other
personal property located at the Leased Premises, all pursuant to a landlord
lien subordination agreement in form and substance reasonably satisfactory to
Landlord.

 

8.                                       Parking.   Throughout the term of this
Lease and any extensions thereof, Landlord shall make available to Tenant a
number of automobile parking spaces (on an unassigned, non-exclusive basis) in
the parking area of the Park, said parking area being shown on Exhibit G
attached hereto and made a part hereof, based on a formula of six (6) parking
spaces for each 1,000 square feet of rentable area within the Leased Premises,
rounded to the nearest whole number of spaces.  Such parking shall be at no
additional cost to Tenant.  Tenant agrees not to overburden the parking
facilities and agrees to cooperate with Landlord and other tenants in the use of
parking facilities.  Landlord reserves the right in its absolute discretion to
determine whether parking facilities are becoming crowded and, in such event, to
allocate parking spaces among Tenant and other tenants; provided, however, that
in no event shall the number of parking spaces allocated to Tenant be
decreased.  There will be no assigned parking unless Landlord, in its sole
discretion, may deem advisable.  No vehicle may be repaired or serviced in the
parking area and any vehicle deemed abandoned by Landlord will be towed from the
project and all costs therein shall be borne by the Tenant.  All driveways,
ingress and egress, and all parking spaces are for the joint use of all
tenants.  There shall be no parking permitted on any of the streets or roadways
located within the Park.

 

9.                                       Confidential Materials.  Landlord shall
use reasonable efforts to cause its employees, affiliates and the employees of
its affiliates not to disseminate any confidential materials located within the
Leased Premises.  This Special Stipulation 9 shall survive the expiration or any
earlier termination of the Lease for a period of five (5) years.

 

10.                                 Environmental Matters.  Notwithstanding
anything set forth in the Lease to the contrary, if and only if Tenant complies
with all of the following conditions and with Article 15 of the Lease, Tenant
may

 

2

--------------------------------------------------------------------------------


 

use and store in the Leased Premises certain Hazardous Substances:  (a) prior to
using or storing any Hazardous Substances in the Leased Premises, Tenant
delivers to Landlord written notice setting forth the name and quantity of all
such Hazardous Substances, together with the Materials Safety Data Sheets (the
“MSDS Sheets”) for such Hazardous Substances (to the extent not previously
delivered to Landlord), (b) Tenant takes all precautions necessary or advisable
and uses its best efforts to prevent the dissemination of any Hazardous
Substances outside of the Leased Premises, (c) Tenant uses and stores all
Hazardous Substances in accordance with the MSDS Sheets that Tenant provides to
Landlord, (d) Tenant does not use or store any Hazardous Substances in a manner
that would cause the Leased Premises to become subject to regulation as a
hazardous waste treatment, storage or disposal facility under the Resource
Conservation and Recovery Act (“RCRA”) or the regulations promulgated
thereunder, (e) Tenant shall not use or store any Hazardous Substances in a
manner as to cause Tenant to become regulated as a generator under RCRA other
than as a “Conditionally Exempt Small Quantity Generator”, which shall mean the
current RCRA definition of a generator of not more than 100kg. of hazardous
wastes per month, and (f) if, following a review of the MSDS Sheets by
Landlord’s environmental consultant, such consultant recommends any alterations
to the Leased Premises due to the volatile nature of such Hazardous Substances
(e.g. secondary containment), Tenant shall either (i) withdraw its request to
use or store such Hazardous Substances in the Leased Premises, or (ii) make such
alterations, at Tenant’s sole cost, promptly following Landlord’s request.  If
Landlord requests any alterations to the Leased Premises pursuant to clause (f)
above, at the time Landlord makes such request, Landlord shall specify whether
Tenant will be required to remove such alterations upon the expiration or
earlier termination of the Lease.

 

11.                                 Option to Terminate.

 

(a)                                  Termination Right.  Landlord and Tenant
acknowledge that as of the date hereof, Tenant is a wholly-owned subsidiary of
guarantor.  Landlord and Tenant further acknowledge that Guarantor intends to
spin-off Tenant, at which time Tenant will be a publicly traded company
unaffiliated with Guarantor.  The consummation of said spin-off is referred to
herein as the “Closing.”  Provided that the Closing has not theretofore
occurred, Tenant shall have the right to terminate the Lease by delivering
written notice of such termination (the “Termination Notice”) to Landlord on or
before April 1, 2005, and together with such Termination Notice, Tenant shall
deliver to Landlord as an agreed upon termination fee the amount of $364,976.00
(the “Termination Fee”).  Landlord agrees, however, that (i) the Termination Fee
shall be reduced by the amount of any unpaid portion of the Tenant Allowance,
and (ii) if the Termination Notice is delivered prior to the construction and
installation of the Tenant Improvements, Tenant shall have no right to construct
and install any of the Tenant Improvements and the Termination Fee shall be
reduced by $85,134.00.  If Tenant terminates the Lease pursuant to this
subsection (a), such termination shall be effective as of the forty-fifth (45th)
day following Tenant’s delivery of the Termination Notice.

 

(b)                                 Personal.  The termination option provided
in subparagraph (a) above is personal to Neenah Paper, Inc. and shall
automatically terminate and be of no further force and effect in the event that
Neenah Paper, Inc. assigns or sublets all or any portion of its interest in the
Lease.

 

12.                                 Release of Guaranty.

 

(a)                                  If the Closing, as described in Special
Stipulation 11 above, should occur, Tenant agrees to notify Landlord promptly in
writing (the “Closing Notice”).  Upon Landlord’s receipt of the Closing Notice,
Tenant’s right to terminate the Lease pursuant to Special Stipulation 11 above,
shall be deemed waived.  If Tenant delivers the Closing Notice as aforesaid, the
Unconditional Guaranty of Lease (the “Guaranty”) shall be null and void and have
no further force or effect upon the later to occur of the following: (i)
Tenant’s delivery of the Security Deposit pursuant to Section 4.01 of this
Lease, and (ii) if a default has occurred under this Lease of which Guarantor
has been given notice and such default is then continuing, at such time as such
default has been cured (provided, however, that the Guaranty shall not be
effective with respect to matters accruing after Landlord’s receipt of the
Closing Notice).

 

(b)                                 If this Lease is terminated pursuant to
Special Stipulation 11 above, the Guaranty shall terminate and be of no force
upon the later to occur of the following:  (i) Tenant’s delivery of the
Termination Notice together with the $364,976.00 fee, and (ii) if a default has
occurred under the Lease that is then continuing, at such time as such default
has been cured.

 

13.                                 Security Interest.  Landlord does hereby
agree to subordinate any statutory lien on Tenant’s Property granted to Landlord
to the lien of any institutional lender providing financing to Tenant that is
secured by Tenant’s trade fixtures, equipment, inventory or other personal
property located at the Leased Premises, all pursuant to a landlord lien
subordination agreement in form and substance reasonably satisfactory to
Landlord.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF UNCONDITIONAL GUARANTY OF LEASE

 

This Unconditional Guaranty of Lease is entered into as of the        day of
                , 2004, by the undersigned, KIMBERLY-CLARK CORPORATION, a
Delaware corporation (“Guarantor”).

 

R E C I T A L S

 

WHEREAS, Neenah Paper, Inc., a Delaware corporation (“Tenant”) desires to enter
into a certain Lease with Duke Realty Limited Partnership, an Indiana limited
partnership (“Landlord”), for certain space described therein and more commonly
known as 655 Hembree Park Drive, Suite G, Roswell, Georgia 30076 (the “Lease”);
and

 

WHEREAS, Landlord is willing to enter into the Lease only if it receives a
guaranty of obligations thereunder from the undersigned upon the terms and
conditions set forth below; and

 

WHEREAS, in order to induce Landlord to enter into the Lease, Guarantor is
willing and agrees to enter into this Unconditional Guaranty of Lease upon the
following terms and conditions; and

 

WHEREAS, Guarantor is a related company to Tenant as of the date hereof and will
be benefited by the Lease;

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor agrees as follows:

 

1.                                       Guarantor hereby becomes surety for and
unconditionally guarantees (i) the prompt payment of all rents, additional rents
and other sums to be paid by Tenant under the terms of the Lease; and (ii) the
performance by Tenant of the covenants, conditions and terms of the Lease (such
payment and performance to be referred to collectively as “Obligations”).  In
the event Tenant defaults in the performance of the Obligations during the term
of the Lease, Guarantor hereby promises and agrees to pay to Landlord all rents
and any arrearages thereof and any other amounts that may be or become due and
to fully satisfy all conditions and covenants of the Lease to be kept and
performed by Tenant.

 

2.                                       As conditions of liability pursuant to
this Guaranty, Guarantor hereby unconditionally waives (a) any notice of default
by Tenant in the payment of rent or any other amount or any other term, covenant
or condition of the Lease; (b) any requirement that Landlord exercise or exhaust
its rights and remedies against Tenant or against any person, firm or
corporation prior to enforcing its rights against Guarantor, and (c) any and all
rights of reimbursement, indemnity, subrogation or otherwise which, upon payment
under this Guaranty, Guarantor may have against Tenant.

 

3.                                       Landlord may, without notice to
Guarantor, and Guarantor hereby consents thereto, (a) modify or otherwise change
or alter the terms and conditions of the Lease; and (b) waive any of its rights
under the Lease or forbear to take steps to enforce the payment of rent or any
other term or condition of the Lease against Tenant.

 

4.                                       Guarantor hereby agrees, upon the
request of Landlord, to execute, acknowledge and deliver to Landlord a statement
in writing certifying, if this be the fact, that this Guaranty of the referenced
Lease is unmodified, in full force and effect, and there are no defenses or
offsets thereto; certifying that the referenced Lease is unmodified, in full
force and effect, and there are no defenses or offsets to such Lease (or if
modified, that the Lease is in full force and effect as modified and that this
Guaranty extends to and fully covers such Lease, as modified); and certifying
the dates to which Minimum Annual Rent, Annual Rental Adjustment, if any, and
any other additional rentals have been paid.

 

5.                                       In the event Tenant fails during the
term of this Lease to pay any rent, additional rent or other payments when due
or fails to comply with any other term, covenant or condition of the Lease,
Guarantor, upon demand of Landlord, shall make such payments and perform such
covenants as if they constituted the direct and primary obligations of
Guarantor; and such obligations of Guarantor shall be due with attorneys’ fees
and all costs of litigation and without deduction or offset.

 

6.                                       The rights and obligations created by
this Guaranty shall inure to the benefit of and be binding upon the successors,
assigns and legal representatives of Guarantor and Landlord.

 

F-1

--------------------------------------------------------------------------------


 

7.                                       Anything herein or in the Lease to the
contrary notwithstanding, Guarantor hereby acknowledges and agrees that any
security deposit or other credit in favor of the Tenant may be applied to cure
any Tenant default or offset any damages incurred by Landlord under the Lease,
as Landlord determines in its sole and absolute discretion, and Landlord shall
not be obligated to apply any such deposit or credit to any such default or
damages before bringing any action or pursuing any remedy available to Landlord
against Guarantor.  Guarantor further acknowledges that its liability under this
Guaranty shall not be affected in any manner by such deposit or credit, or
Landlord’s application thereof.

 

8.                                       In the event that Guarantor is no
longer a publicly traded company with publicly available financial statements,
Guarantor shall provide to Landlord upon request, a copy of Guarantor’s most
recent financial statements (certified and audited, if available).  Such
financial statements shall be signed by Guarantor (or an officer of Guarantor,
if applicable) who shall attest to the truth and accuracy of the information set
forth in such statements.  All financial statements provided by Guarantor to
Landlord hereunder shall be prepared in conformity with generally accepted
accounting principles, consistently applied.

 

9.                                       If the Lease is terminated pursuant to
Special Stipulation 11 of Exhibit E to the Lease, this Unconditional Guaranty of
Lease shall terminate and be of no force upon the later to occur of the
following:  (i) Tenant’s delivery of the Termination Notice (as defined in said
Special Stipulation 11) together with a fee in the amount of $364,976.00, and
(ii) if a default has occurred under the Lease that is then continuing, at such
time as such default has been cured.

 

10.                                 If the Closing, as defined in Special
Stipulation 12 of Exhibit E to the Lease, occurs, this Unconditional Guaranty of
Lease shall terminate upon the later to occur of (a) Tenant’s delivery to
Landlord of the Security Deposit pursuant to Section 4.01 of the Lease, and (b)
if a default has occurred under the Lease of which Guarantor has been given
notice and such default is then continuing, at such time as such default has
been cured (provided, however, that this Unconditional Guaranty of Lease shall
not be effective with respect to matters accruing after Landlord’s receipt of
the Closing Notice, as defined in Special Stipulation 12 of Exhibit E to the
Lease).

 

IN WITNESS WHEREOF, Guarantor has executed this Unconditional Guaranty of Lease
as of the date set forth above.

 

Signed, sealed and delivered

GUARANTOR:

as to Landlord, in the

 

presence of:

KIMBERLY-CLARK CORPORATION, a
Delaware Corporation

 

 

 

 

 

 

 

 

 

By:

 

 

Unofficial Witness

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

Attest:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PARKING AREA

 

[TO BE ADDED]

 

G-1

--------------------------------------------------------------------------------

 